  Fill in this information to identify the case:
  Debtor name                      Linear Mold & Engineering, LLC

  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number: 21-42617
                                                                                                                       D Check if this is an
                                                                                                                           amended filing

 Official Form 425C
 Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

  Month:                          March 27 - April 2021                                   Date report filed:
                                                                                                                       MM/DD/YYYY
  Line of business:                3D printing/injection                                  NAISC code:                    9900
                                  molding

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

 Responsible party:                                              John Tenbusch

 Original signature of responsible party                         /s/John Tenbusch

 Printed name of responsible party                               John Tenbusch

                 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

                                                                                                                             Yes No N/A
     If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

 1. Did the business operate during the entire reporting period?                                                             @        D D
 2. Do you plan to continue to operate the business next month?                                                              @        D D
 3. Have you paid all of your bills on time?                                                                                 I        D D
 4. Did you pay your employees on time?                                                                                      §        D D
 5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                          D        i a
 6. Have you timely filed your tax returns and paid all of your taxes?                                                       @        D D
 7. Have you timely filed all other required government filings?                                                             I        D D
 8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                          I D
 9. Have you timely paid all of your insurance premiums?                                                                     B D D
  If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.

 10. Do you have any bank accounts open other than the DIP accounts? @ 5 a
 11. Have you sold any assets other than inventory? D i a
 12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? Q i D
 13. Did any insurance company cancel your policy? D i a
 14. Did you have any unusual or significant unanticipated expenses? D
 15. Have you borrowed money from anyone or has anyone made any payments on your behalf? @ D D
 16. Has anyone made an investment in your business? D                                                         a
 17. Have you paid any bills you owed before you filed bankruptcy? @ D D
 18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? [_] B D

                2. Summary of Cash Activity for All Accounts

 19. Total opening balance of all accounts                                                                                $ 167,633.07
       This amount must equal what you reported as the cash on hand at the end of the month in the previous
       month. If this is your first report, report the total cash on hand as of the date of the filing of this case.


Official Form 425C Monthly Operating Report for Small Business Under Chapter 11                                                          page 1
Software Copyright (c) 1996-2021 Best Case, LLC. -www.bestcase.com                                                              Best Case Bankruptcy
                21-42617-mar                  Doc 78           Filed 05/18/21    Entered 05/18/21 06:46:11             Page 1 of 41
 Debtor         Linear Mold & Engineering, LLC                                        Case number 21-42617
 Name

 20. Total cash receipts
       Attach a listing of all cash received for the month and label it Exhibit C. Include all cash received even if you
       have not deposited it at the bank, collections on receivables, credit card deposits, cash received from other
       parties, or loans, gifts, or payments made by other parties on your behalf. Do not attach bank statements in
       lieu of Exhibit C.

       Report the total from Exhibit C here.                                                $ 276,986.37

 21. Total cash disbursements
       Attach a listing of all payments you made in the month and label it Exhibit D. List the date paid, payee,
       purpose, and amount. Include all cash payments, debit card transactions, checks issued even if they have not
       cleared the bank, outstandingchecks issued before the bankruptcy was filed that were allowed to clear this
       month, and payments made by other parties on your behalf. Do not attach bank statements in lieu of Exhibit
       D.

       Report the total from Exhibit D here.                                              . $ 365,490.39

 22. Net case flow                                                                                                     - $ 88,405.02
       Subtract line 21 from line 20 and report the result here.
       This amount may be different from what you may have calculated as net profit.

 23. Cash on hand at the end of the month

       Add line 22 + line 19. Report the result here.                                                                      :$ 79,129.05

       Report this figure as the cash on hand at the beginning of the month on your next operating report.

       This amount may not match your bank account balance because you may have outstanding checks that have
       not cleared the bank or deposits in transit.

            3. Unpaid Bills

       Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
       have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the purpose
       of the debt, and when the debt is due. Report the total from Exhibit E here.

24.    Total payables                                                                                                      $ 304,657.51
           (Exhibit E)

            4. Money Owed to You

      Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
      have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
      Identify who owes you money, how much is owed, and when payment is due. Report the total from Exhibit F
      here.

25.   Total receivables                                                                                                    $ 1,215,373.96
            (Exhibit F)

            5. Employees

26. What was the number of employees when the case was filed?                                                              $ 35

27. What is the number of employees as of the date of this monthly report?                                                 $ 33

            6. Professional Fees

28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ 475.00


Official Form 425C Monthly Operating Report for Small Business Under Chapter 11                                                         page 2
                                                                                                                               Best Case Bankruptcy
            21-42617-mar           Doc 78        Filed 05/18/21         Entered 05/18/21 06:46:11                 Page 2 of 41
  Debtor              Linear Mold & Engineering, LLC                                            Case number 21-42617
  Name



  29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ 475.00



  30, How much have you paid this month in other professional fees?                                                          $ 0.00

  31. How much have you paid in total other professional fees since filing the case?                                         $

                 7. Projections

           Compare your actual cash receipts and disbursements to what you projected in the previous month. Projected
           figures in the first month should match those provided at the initial debtor interview, if any.



                                                 Column A                        Column B                 Column C
                                                 Projected                       Actual                = Difference

                                                 Copy lines 35-37 from the       Copy lines 20-22 of     Subtract Column B
                                                 previous month's report.        this report.            from Column A.

 32. Cash receipts                               $                               $ 276,986.37            $ 276,986.37

  33. Cash disbursements                         $                               $ 365,490.39            $ 365,490.39


  34. Net cash flow                              $                               $ (88,504.00            $ (88,504.00)


 35. Total projected cash receipts for the next month:                                                                       $ 454,654.00

 36. Total projected cash disbursements for the next month:                                                               .$ 435,139.00

 37. Total projected net cash flow for the next month:                                                                    =$ 19,515.00

                8. Additional Information

   If available, check the box to the left and attach copies of the following documents.

     38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

     39. Bank reconciliation reports for each account.

     40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

 Q 41. Budget, projection, or forecast reports.
 D 42. Project, job costing, or work-in-progress reports.




Official Form 425C Monthly Operating Report for Small Business Under Chapter 11                                                         page3
                21-42617-mar                  Doc 78            Filed 05/18/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
                                                                                  Entered 05/18/21 06:46:11           Page 3 ofBest
                                                                                                                                41Case Bankruptcy
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                Case No.: 21-42617-mar
LLC,                                                      Chapter 11

        Debtor.                                           Hon. Mark A. Randon




                                         EXHIBIT A

         SMALL BUSINESS MONTHLY OPERATING REPORT FOR
         THE PERIOD MARCH 27, 2021 THROUGH APRIL 30,2021




Question 5: The DIP accounts were not set up by Level One Bank until April
30,2021. ACH deposits from customers will continue to be deposited into a
prepetition account at Level One Bank and will be swept into a post-petition
disbursement account.




*S&B\85363\002\BANKRUPT\SB746870.DOCX
  21-42617-mar        Doc 78     Filed 05/18/21   Entered 05/18/21 06:46:11   Page 4 of 41
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                 Case No.: 21-42617-mar
LLC,                                                       Chapter 11

        Debtor.                                            Hon. Mark A. Randon



                                          EXHIBIT B

          SMALL BUSINESS MONTHLY OPERATING REPORT
       FOR THE PERIOD MARCH 27, 2021 THROUGH APRIL 30, 2021




Question 15: Shelia OIivio has used a personal credit card to pay invoices
with vendors that require post-petition cash in advance and will not accept an
ACH or wire payment. She is immediately reimbursed by the Debtor.

Question 17: The following prepetition invoice were inadvertently paid post-
petition: Moldex 3D in the amount of $1,000; Chase Plastics in the amount of
$9,728.00; Renaissance Capital in the amount of $468.50; and credit card in
the amount of $275.22




*S&B\85363\002\BANKRUPT\SB746870.DOCX
   21-42617-mar       Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11   Page 5 of 41
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                Case No.: 21-42617-mar
LLC,                                                      Chapter 11

        Debtor.                                           Hon. Mark A. Randon



                                         EXHIBIT C

             SMALL BUSINESS MONTHLY OPERATING REPORT
                   CASH RECEIPTS FOR THE PERIOD
                MARCH 27, 2021 THROUGH APRIL 30,2021
                                                                                             j




See attached statement.




*S&B\85363\002\BANKRUPT\SB746870.DOCX
  21-42617-mar        Doc 78     Filed 05/18/21   Entered 05/18/21 06:46:11   Page 6 of 41
                                                                                                                          •s

                                                                                                                          fl.




                  II
                       8SS§g?mSS§S§§!§SS§§R8                                            ^11
                  il   in"s
                            g88ggSRgS,gSSSgS§Sft
                                                                   's s T~- ln
                          LO~ to" fNf ^~ w i< co' o>' CF)~ \f 0~ LD' •^ ^~ t-~ CTJ'
                                                              n    s                s   sll
                                                                                        (N




              t
              .1
        CM    t
              I                                                                         •I
-'." j2 S
<4 ••s 'i'?   I
     :DO&
^ "5 S' ^~
2 uj a g
                       'S 's i -a i 's •? •i s •? •i '§ '§ i :§ •s 'S '§ •i •i
                       ||||£||£|||||||||£&
                       &§§&&&§§&&&&&&&&&&&&
                                                                                        .?
                       Q
c
•3     N
       s

                       5 5                  5                 s i
                                                       11 II
                                S Si S               ^i 5
                       §§§§§§§§
                  II
                                                  I! 11! I § s
                            N c^ r- oi            o3 n ^             rt

                       §88S



                  !1   s i '§ i s i -i s i •i i 's •i ? i ? i s •i i
                       1&11111111111&1&11&1
                       &&&&&&&&&&&&&&&&&&&&
                       a




              u
              I
              I

              21-42617-mar             Doc 78        Filed 05/18/21            Entered 05/18/21 06:46:11   Page 7 of 41
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


In re:


LINEAR MOLD «& ENGINEERING,                                 Case No.: 21-42617-mar
LLC,                                                        Chapter 11

        Debtor.                                             Hon. Mark A. Randon




                                           EXHIBIT D

          SMALL BUSINESS MONTHLY OPERATING REPORT
       FOR THE PERIOD MARCH 27, 2021 THROUGH APRIL 30, 2021




See attached statement.




'i'S&B\85363\002\BANKRUPT\SB746870.DOCX
  21-42617-mar         Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11   Page 8 of 41
              gg£g;gS!SggS s                        «Sj^»oqn^SooSo=S                                  ss s s s s S;aSSS!.3.g!SS§g£
              g 2§ S g:s:^ s s
                         n
                                                 ^ E ggss gs a 3 ?S ss§sssss.s !.!:!-!-!.
                                                         s
                                                                                                              s B^. §l^sssijgssj
                                                                                                                       IM




              y y y y
                              LU^CQmtQrqcaCDCQCqCDCDOQDQCQGQQQCQ
                                    ?::?::?:<t;<:£3$£££?<:<:???????<:??:<;<:<:<:?:?:??;?:<:?;<;<:<
              I II 111111111 III III!I III ill II III I III!II 11 llijllll                                                                   II
         Ijll » g ^ ^                            V)WWV)W(nwwwwv)(nmv>(nu)(nwv}V)WWWV)sfs(nv)WWV)V)V)V)WW


         8 S 8 8JI llllllllllllllllllllllllllllllllllllllllllll
                                                                 5
                        poupoooooOooouCiOOOOoooOOOOOooOooOuOPPoO
        ssssgggs    i^^yy^ss§y^^§§^y^^g^^^^gy^^3§§i
     II                             I s                11111111
              SSSSSESSSSSSS                                        § s s ss s s s sggssgsssgs SSSSSSSSS55355



     5                                                                        ~-f -?- ~f ~f




                                                    I               i                           <
                                                                                                 IIII •s -s




•I                            I                     llll           i!iii                        i'IIII
                                                                                                    II
                                                                                                                 !                           II
!j                            I                                                                 III11
oa
I
          il
               I
               I
                             ll .
                             ll.i1
                                I:
                                      a. a.
                                           I^I s
                                            ff°ul
                                            &°
                                               s.   I??
                                                    3°°s
                                                •i|!!i
                                                             I     llill
                                                                   11111
                                                           ^^J ^ £ '^ '^
                                               ^Sgoo SiS,n lill^ii g,i
                                                                                I   ii          II
                                                                                                 I!
                                                                                                Ill
                                                                                                 It
                                                                            s!!! IJJjjjljjtjjj!!iii                !
                                                                                                                       &
                                                                                                                       3
                                                                                                                            tjg

3         g^sllll^l
                                      •C •I:                      g^g s sUQ-
                                                                  IIIISiill     iJl s
                                                                                       U 0u

                                                                                    Lwnn        3§1
                                                                                                      •=

                                                                                                                                 w

                  I                                                         i^^
                                                                                I   I                                  s


                                                                  1111111!! 1111!1111111      I! I! !
                   g
                         s      I II                Ill    I Ii 3
                                                                             Is
                I 11I I I ! s s sII I 1111                      ^ II
          I
               il I I I I, £S §S 2 S! 1111i I I ? § i i                                                           £s
                    i
     I                       lijlll   111         s                3 3 a                        u
                                                                                                                                                  co
                                                                                                                                                  s
                                                          s s &                                             iS S 2 2                         yj
          3 ^i I2 Is5 g 5 I.
             u? ^i.-' y co
                         CO
                                      '&'&'& 's '&'& 's §§
                                                you 6o u 0                              a Q a              I s s§ § ss s g ssii
                                                                                                                                     u: E
                                                                                                                                             Ill

                                                    I                      g||s=ss|s
          jjiiijl                  s
                                  Ill I! I! sl 11 II I g
                                  a        SSR           || s lli s s
                                                       SS S S SSg s s s sI Is lsi ill!
                                                                                                                            s II s, I
                                                                                                                                 llllli

                                  n N Mn N                                              ggssgggssggsiiisi
                                                                                                     n y 3 M
                                                                                                                                        Ki   H S
                                                                                                                                                  §
     s
                                                                           11111       |£g5§g;§||£g§5§|gg
                                                                                       ssssssssssssssiiSS                                     I

         s
         s
             -s -s 's
          111I s
        H "
     &1 ^11111
                        ^ ^     ^^^^S^^^^'g^^'g^'glS^'g^^'i^^^'g^^^^^^'g^^^^^lS-gl;^
                                 il III || UU UU I U UIUUI III III IUIIIIII                                                              ?I
                              II llllllllllllllllllllllllllltllllllllllll                                                            § s lit
D
I        !'
^


      21-42617-mar                 Doc 78               Filed 05/18/21      Entered 05/18/21 06:46:11                      Page 9 of 41
s s s g s S S.gg g§ g KSggggggSggSSSSiSg s. s sss ss s s^s as ssss s S 3                                                                                                                      5 3
s § g S ? s s §g §§?• ss ? g??3 ass^ g^' s^ s ^:55^ §K s S:^ S:R s S58;gs                                                         <M~                                                             <M




                                      cn co       V) WW Cfl Cfl
                            s s 3s                S3 3 33 i3                                         s
                                                                                                                                      I I il
                                                  @ s ss @                                                                                                                  y s
           QQ S S S Si'iii


Itlllllltl^ 3 3S 3 3        111
                                                  31111
                                                   lllliiiiiiii^li^iitii^iiiiiiii                                                         II                                                  CL

                            s s s                  1111 1111              II                                                                                                                  w w

                                                  55555 g§8J B I I
                            u u
                                                                   11111111
                                                                                                                         111111111111 I I II
I g gg gg g g               ^
                                  U 0 U
                                ^ s                   ^: ^ ^ ^             ggllBig I I
Ill§§§§§§§
        uo QQ 0 0
                        SI
                         s s s                                     I
                                                                 n^ S$SSS§8S§g
                                                                      8       ou 0 5 u                u u

                                              b
      Ill           s   s
                            Iiillilllllll II                                                         ! I
                                                                                                     s s
                                                                                                                         o|SgS§gg§gg§
                                                                                                                         Isisasliiill                                       I        s        I!



                                                                                                                                                          i
                                                                                                                                                          ^            i         g
                                                                                                                                                          s            s
                                                                                             II                                              I       s    u
                                                                                                                                                                                          i       Q.


                                                                                                                                             I
                                                                                                                                                                            •=   &                §
                                                                                             §s                                                      £ s
                                                                                                                                                                       g:                         •s
                                                                                      I      •s •s
                                                                                                                    8                        &       s,                                   s
                                     s.                                                                             IU                                                  3                 £       ?
                                                                 I                           ! !
                                 jI                                                                          s                                       ^
                                                                                             ss       f               s
                                                                                                                                                                       .1   1^            ^    s
                                                                                  I II §              I s:   I §g<a                                                                       ss i
     illlll                                                                       £   & a             s s      ••5    s                              I S! a            1,III              2
                                                                                                                                                                                          •s I


Ill
       IE § E I
|| i'£ £ .1 £ £ |
    I jlI ||^
s^llII     l^i ta
       U® i- <U 0
                     I .2        i!iljiijj!!!!
                                           111 I
                                           ?                                      s ?1 s s
                                                                                  2
                                                                                    5 £ I •5.         I II5
                                                                                                           s
                                                                                                             1 s- &
                                                                                                               I
                                                                                                                   S!
                                                                                                                      I
                                                                                                                                             I < sil s
                                                                                                                                             ii
                                                                                                                                                     s
                                                                                                                                                     •s
                                                                                                                                                          -s   •a I
                                                                                                                                                                       E
                                                                                                                                                                      a £
                                                                                                                                                                         iti^ 1^8 I
                                                                                                                                                                          a
                                                                                                                                                                      lis1 & fiS &
                                                                                                                                                                                     .h

                I s.                                                                  5 ww
                                                                                      u     £              ill ttg
II!lj!Hllllil!
 iiHIHII        is
      §?:s i ii^ i
i±i±uuusuooooo5gu
                                           s. u. u. i
                                     ^ LL Q.U. U-
                                       £U£££S:£^'§'§'
                                       131111§55i
                                                                                  s s
                                                                                  s s &
                                                                                        ?&^
                                                                                           5 5 ^ £         3£
                                                                                                               aa
                                                                                                                2
                                                                                                                         •s -s   3
                                                                                                                                        •s
                                                                                                                                        IS   Hi
                                                                                                                                             5
                                                                                                                                                     0
                                                                                                                                                 ill &11 II2
                                                                                                                                                S.S& 5lS
                                                                                                                                                     a.
                                                                                                                                                                                          li
                                                                                                                                                                                          §11
                        ^                                             HI                              s         s
                                                                                                                " i         s
                                                                                                                                                 "
                                                                                                                                                 §
                                                                                                                                                          Sl
                                                                                                                                                          ?
                        i                                             ^       s                       I 5                                                      3 g
                                                                                      a K K e                       s 5 5        ^
      .IJiilsa3 ^1,                                                                                        ill
             T I                                                                                                                             ? s                 0
55                                                                                    §§ §§           I I                   s £
iI!
  S                                                                   Hi          £
                                                                                                      g                  3 I 5
                                                                                                                                             ^ s   s             I Ig                0            0
                                                                                                                                             s £ g s s
ihllilill
@ @ s § s Is § 8 I!! i 11
                             IU LU
                                        0000000
                                                                    K
                                                                  g !u s
                                                                                      i
                                                                                      a!   s ss
                                                                                                           1U
                                                                                                                s        E E                       s           ^ I     d    d
                                                                                                                                                                                     §
                                                                                                                                                                                     0        ^
                                                                                  i                                        0
                                                                                                                                                                            3        3        3S
l!!i iljljl liS s s^
^^^uoizzs.z               ^ .^ ^                            ^
                                                                          i
                                                                              &
                                                                                      £
                                                                                           5 5 5                1 §§       s s §
                                                                                                                           g
                                                                                                                                                  I Si
                                                                                                                                                 s s     gs                 s        s
                                                                                                                                                                                              ss
                        y Uj Uj Uj Uj                       -!    3                                                              's.         £S s s ^  s                             s



   SSSSSSSSSg S 3 I ss
                                                                                                      s s
                      sslsssgsfessss
§§siII I!Is III! 11 I !! 11 I^IHI" I!                                                                 s §           I!II i I .§ il.s!!.s
                                                                                                                                   s s s s
                                                                                                                                           I i                                   s         II


ssggissgg lljjllll
111111111111111                        ^
                                              gggsisgg
                                                   M ^N N N                                                            111111                             gg g g g
                                                                                                                                                               1111
                                                                                                                                                                            K;   3         s s
                                                                                                                                                                                           § s
                                     Ssssis'lgSS                                                                             I illll ill                                         s         11



111111111111 llllllill ||||l||||l|||j|| I ? II
•g^^^^^^^'g^is^ ^^•s^^^-s^< •g^^^^'g^^^^^^^^^'g

lll^il^llllli<^<i^i^i^^iillllll|lllllllll^iiliil                                                                                                                                 I         II
                                                                                                                                                                                 I         i s




      21-42617-mar          Doc 78                Filed 05/18/21                       Entered 05/18/21 06:46:11                                                 Page 10 of 41
   I IJS S£"
         Sgg S S g              ss s s&ss ^syss sssss s a s§
                                s""KSS3SSS S | KRS§? 2g s g ?Sg
                                               s s s s
                                       r- fMin^^-LO-to-^
                                                                                              s


                         ss s s s                && & s s
                         (f) V)W W W
                                                                                S 3g§ s s s
                          s ss s s
                                                 II I I !I U!!!!!!
                                                           s ^^
                                                     (fl
                                                                                s s s s s s

   I III!               ^ ii i i i i 3 3
    y                                                                           d d
                         ill i i l                                              S&&&&&&
                        '& ?P£P?££^                           ^
                                                               0
                         goooosse
                                                      I I j llljllll
   I i i yI ^i I £ £ EE £ n^
                  Q o
                                 ^ ^ 8
                                                s   Ill Ill                        1111
   s                     SSSSSSSS                    s         0      s     0      0000




         '7~?-~''7-~7~-,'~f~i'~-?-~^~!'~7-~P-              -7- -' -,> -7-




                                                                            !
J tl.                                  _!
                                                                            i
1§ lit        !.                                                            i,
iiill.
   lli
a:n "
   till II
              ?2
              1s
                  lm
                                  Iti
           !!! ill .11 il lllili II!l;il if
                                  I ? I          £ S£
                                                S£ S SS££8
                                S ?^^ S ?'_Zl~Ll~L'll'-.1
                                                         SS.

                                                       s's'
                                                             £. S
                                                           £•SS.,^

11IllillI s^lit
         £
                                  tH'll1111lil;!15£15£££
                                    s it.l! .1.1.1 .li.llii i ji i i s          XICLI I I I
             g
                                    i.
          I                         I s
                                    11I

   I ii
             LU
   d                                I!
                                     II
          I 1                          s
     5 S£
        si 3 s s £ ss    £ S.              I
                                       ^
                                            ^^^^ ^
                                                a£££££E£££
   I I 3 s "§1111 I 8SKassssssssg£S?SS£S
                      s Ills



   g 38ggSS8S§SSg                                      §§§§§§§§§§§§§
   I 111111111111
         33S 3 3 S                                              IHIII I! II I



   I uui                            -s -s -s
                                    I II        I! iji is
   I 2i2SllllllillJlJ|i|lllllllllll
   i iiiiislsssiiislllillill^,2 1= 1^ 1^ 1=




        21-42617-mar               Doc 78           Filed 05/18/21                    Entered 05/18/21 06:46:11   Page 11 of 41
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                 Case No.: 21-42617-mar
LLC,                                                       Chapter 11

        Debtor.                                            Hon. JVIark A. Randon

                                          EXHIBIT E

          SMALL BUSINESS MONTHLY OPERATING REPORT
       FOR THE PERIOD MARCH 27, 2021 THROUGH APRIL 30, 2021

                                   ACCOUNTS PAYABLE


See attached schedule.




*S&B\85363\002\BANKRUPT\SB746870.DOCX
 21-42617-mar        Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11   Page 12 of 41
                                                                                                                                                                                  v

                                                                                                                                                                                  !




                       §   s       §88       s       s s s ?'             s       8     g g g        s ?       8 g g 8       §     8    's ?        8 g. 8SS888
                       I           s s § ;< sn       &: ^
                                                               s 3       5
                                                                                  (N
                                                                                                               §ss§                s        0>
                                                                                                                                                  § ^ i.s |:s s a



                               s                                                                                                        s s
                                                                                                                                        ^
              a            B   I                                                                               s s s
                                                                                                               1111


              il Ii I Ill I
              v\
                           I
                                                              s s
                                                            3 g
                                                                                                               1111                §    II
                                                            5 g                         1ss                    s g g g                  8 o       I
                           II                        5s        I                                     g §
                                                                                                               ill! I i                 II

                   I I EEE I ii
                           I !     Cfl W M
                                                            II I      I I
                                                                                  ffl

                                                                                          s s    II                                     !!        I
                       I                     I       LU
                                                            S£
                                                               s
                                                                    I I
                                                                    0     5
                                                                                                 II            ssss
                                                                                                               5 £ £ £
                                                                                                                         II             £ £
                                                                                                                                                                    il ISII s
                                                                                                                                                                    5 S
                                                                                                                                                                            I I

     0        5|
 Is
 , >
yH
iit .1                 II                            ^
                                                                          I I!!                                                         ^ ^ .1 I
                               y   SS3       3   s          uj y    's   3
    I         II               £ S £ £ £ £           II     II      ? I
                                                                                                     's: 's:                 's:                                111111
s ^f
<        t                                                                                                                         a:


£ II     °3                                                 II           I Ill 11 ill!
                                                                                  1111
                                                                                                                                                  III
                             s s s I
                                                     11                                                                                 g
:"JI I                 I I I ss.s  0 0 o
                                                 8
                                                      0
                                                     § § § s
                                                              0 d
                                                                    I
                                                                                       I0 0 u
                                                                                        § s § s S
                                                                                                     Q
                                                                                                                                   §
                                                                                                                                        u
                                                                                                                                        § y         lillH
         s                                                                              Ill
     c
     2                 s   s   I     s       8   8   II     s s
                                                                    8    s        s                  s s       ^ n ^         s
                                                                                                                                         §          g
                                                                                                                                                            s        s




                                                     I s
                               I   s                 II        §
                                                            I s I
                                                                                  s
                                                                                                 s I            s s      I              I !
                       I   s        S fc     s 3 s
                                                     II     ss           I        s
                                                                                                 11
                                                                                                                S3?
                                                                                                                             s          II          0
                                                                                                                                                            I
                       s s                   8 S S             5
                                                                    II                      s s                IK S S    s
                                                                                                                                   I    S R       s s                 1111
                                                                                                         ! §§
                               5
                       I I                                                                  I                                                     s I
                                             I I I                            I         I                           s s                                              I! I




                               I                                                                           s

               I           I I
                           §£
                            I
                             g
                                                          I
                                                                s
                                                                I                                         I            I£ I
                                                                                                                              ^

                                                                                                                                                            j
         IU
         s
               I           s
                           I
                               I
                                         I ^ s
                                         I
                                         £II I
                                             I            I i 11 I       I I
                                                                                            °             i            ^
                                                                                                                         3

                                                                                                                         g
                                                                                                                                              i!j
                                                                                                                                             I a
                                                                                                                                               I I
II       I         <
                       § 1
                       s S
                           ^
                               I
                                         §
                                         g
                                             s
                                             ^ I
                                                          I I I ! s
                                                          I                   5
                                                                                                UJ
                                                                                                          I              s & s               I I        E

                                                                                                                                                                u




              21-42617-mar               Doc 78       Filed 05/18/21                    Entered 05/18/21 06:46:11                                Page 13 of 41
                                                                                                                                                                s




               ggsssss?               s s   s
                                            5
                                                 g 5     g
                                                                  I s fc
                                                                      s
                                                                                   s        § g
                                                                                            ^ £• S-
                                                                                                    8 S     s.   8 8 §
                                                                                                                 I s        I I
                                                                                                                                8 8
                                                                                                                                          Ill
               s ?        ?'   n ^-                                                            n
                                                                                                                                          Ill
                                                                                                                            {   s

         i,
         '5\
                                                             $                                      11           I              s
                                                                                                                                     -5




                                                                                                                 Ill I
         il                                 s
                                                It      I
                                                             g:
                                                                  Ill
                                                                                        II
                                                                                   5 11 I   < <
                                                                                                    I I
                                                                                                                 111
                                                                                                                 sss
                                                                                                                                     u
                                                                                                                                     s


               llllllllljl
               SSESSSSSS
                                                II j I
                                                                  Ill
                                                                  Ill
                                                                      V)
                                                                                   i        11
                                                                                            I 3
                                                                                                    H
                                                                                                    !!
                                                                                                            s
                                                                                                            I Ill
                                                                                                                 Ill
                                                                                                                                s s

         5|
 |i
y^s
=i ^i
Ill                                                                                                         "!                  "j   y

         I 11111111111                          II I I Ill I                            I!                  I Ill I                  I
                                                                                                                                     I

                                                                                                            s
                                                                                            CL
                                                                                            CL CL
                                                                                               CL                CL a: a-



Ill
3 ii
               II II I
               §§1gggggg11
               Q
               §    I I i i ilii i          I II
                                                 W V)

                                                               I 1 g
                                                             I lii   I
                                                                                            V) W




                                                                                            §§0
                                                                                                    (f) W




                                                                                                    II               11
                                                                                                                 lii I
                                                                                                                       w




     c
     !         s ss s s                     I II        s    s    8                     II II I Ill I                                s

         I

                                                                                                            i               I
                                            s
                                                 s
                                                 I I         I !1K                                          I    s§»

                   S5ioin53iinEnSin ?i
                                                 s s
                                                        ^ s  s ?
                                                          ^i 1.0
                                                                                        II                       8 S        I 8

         I
               SSS8 S S S 8 8 8
               Ill I I I
                               Q
                                   Ill
                                            I II
                                                        s
                                                        §          I       s       5
                                                                                        II          S 5          S S H




         al




                                            I                 8
                                                                           I
                                                                           i                                                                                        I

                                        s            !  I                  I                            I
                                        Is   3        I
                                                     II I                  ^
                                                                                                             I                   I
                                                                                                I       s    I                   !

                                            i        I   I I               I I
                                                                           I i
                                                                                       y)

                                                                                                I
                                                                                                        I               6
                                                                                                                            I
                                                                                                                                 ^
                                                         I I                                            I I
I!                                                                           g 5                                        s £



                   21-42617-mar             Doc 78          Filed 05/18/21                      Entered 05/18/21 06:46:11                       Page 14 of 41
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                Case No.: 21-42617-mar
LLC,                                                      Chapter 11

        Debtor.                                           Hon. Mark A. Randon




                                         EXHIBIT F

         SMALL BUSINESS MONTHLY OPERATING REPORT
      FOR THE PERIOD MARCH 27, 2021 THROUGH APRIL 30, 2021




See attached Accounts Receivable Report.




*S&B\85363\002\BANKRUPT\SB746870.DOCX
  21-42617-mar       Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11   Page 15 of 41
                                                                                                                                                              •s

                          SR 8 3                              3       s                                                                                 (H    !
               h
                                                                                                                                                        LO



               p          il         S3 ro
                                        0
                                                              I
                                                              co'
                                                                      E
                                                                      Ifl
                                                                                                                                                        <-i
                                                                                                                                                        s
                                                                                                                                                        m
               u          M             r^
                                        t-1                                      3
                     $as§§^§§?9§ss§?            S 9 Sg g S SSS SS3SSSSS9S 5g§gSg§§
               I     CD n m o q> ^ CT> r-itcoon
                                   CMi- co ^- in 03 01
                     yi ^- ^r o~ c^T CN~ ^
                          Si S                                              n
                                                                                ?§88S9B8?SS§&§'SSSSS "§ §s s §§
                                                                                5 ? S i s S- 5 I- '' S- 5 5g?- S ^- S- ^- S- ^-
                                                                                                              fM
                                                                                                                                     C^' CO


               I
               .1,   g         R S S S? 0) CO            s SS    ? £ 8 S,^?'~-SSftftSSS8gS£?2?'gSSS5SSiSi
                                                           •O- ^ (0 <0
               il


               I
                     Ill III!II!!!!!!I I I!II!ill!!!!!I ill I!!!! I !l
                                                              00)0)(Jl'v—f—•V—•V—f—•V—f—f—•V—O'v—•V—r—v—'v—f—•V—•V—f—f—f—T-


               I     111111^11111111 M M
                                       g
                                              8g88gg555gSgggSggggggggSgggg8g8                                                                       II s
               II                       I                        9§
                                                              Ci Ci   g Q S?:
                                                              5 sgsssssss
                                                                           3;                      s             y   I I gs g g gg § II s


               I
               1° 8SSgg8S8S88g88g§SSg88gS8 SSSSSSSSSSSSSSSSS
                     Q)'S3'5QD'S)'53flD'H>'53'5}o5fl5QDd5a3cuQ)<uQ3Q3'S'53du
                     z z    z    zzzzzzzzzzzzzzzzzz                                                  11    'S 'S) '33 'S 'S) 'S
                                                                                                                                  Ill i 1 11
0 5s
  d)  M
 Q
2"0)8
          ^
<
<5   il
® ": 's
1§1       :^      sl
                                        y
                                                                                                                                                      I
          o3   !^         (D            s                       555
                                                                a s.. £ COWCOWLOC^WCOC^WWWLQLOCOCOCOCOCOCOOOCOCOWCQLOa)
                                                                                                                                I
          i          co
                          21s i         m
                                                                § ? § 111111
                                                                LU LU


                                                                ?  ^ ^ ^ 11        5 5
                                                                                               II 11IjjjIjjjll 1111111
                                                                                            ^!!^!!         ^!^
                                                                                            cococococooocoy?
                                                                                                                         I 3 5 3^
                                                                                                                           °? "
                                                                                                                                    II I
          I               Ill 8 ^I                              £££^      Q- Q- 5J 0- Q- Q- Q-               a- Q- CL a-


                     I
                               o
                                    ? g
                                    I s I> > > 5
                                                               lliUIH H I li Hill IIIIHIII I 1
                                        ssss£jj£i's£s£££^i'ilijiliils£i'^i'^
                                         pFFFFOOO&^a&&^&J^&&&J&^^&JJ&JJJ&£&
                          111 § §s <<<<<mmmuooooouooouuooo6o6u6uu6o6 5
                                                                                                                                                      ii
                               s
               »               s
               d                    §
               [L                   i                                   §§§§§§§§  §§§§§§§§11§§§§§I
                               8         I'l 111
                     ? s ^i                  s                          ^^^ss^^^^^^^^^^^^^^^^^^^s CL
                     i K i ss8                 i?   s s                 0 0 U 0          uoooooououooououoouuoo



                                                                s s
                    §s              i s i£ ss ^          01
                                                                    i|§S$??g|^2g?SSSS?^ggSgg§^§§S
                                         5s5 I£ 2
               z
                    §     "T            n ^                         Q..Q..^55:^:5:^nnn?iPinnnRcnnnKKc^Snnnn^

                                                                                                      000
                                                s s ^
                     gggggSggggg5555ggggggggggggg                                                                                                  s i 8s
                |§|j§|l||||||||j|§l|||||||l|||
               II     <N
                                                Ill " ?=
                                                                                                                                                  000
                                                                                                                                                  i § I
                  glgl^§sl§ 11111 §5§g5ss5asSS s 0 ° ° ^
                          s
                                              a
                                                                            s                                    S"5555555
                                                                                                                                          £ £ s s
                                                                                                                                              0         s



          ±i
          .0
               j I .s s .s .s s s .s s s s s s s s s .s .s .s s S .S S .S I
                                                                          .S .g S .S g I s i s .s .s 8 .S 8 S S s s
                    1111111 III II11111111II111111111111II III I II
          I
!i
!!
                21-42617-mar                  Doc 78           Filed 05/18/21           Entered 05/18/21 06:46:11                 Page 16 of 41
                                                                                                                                                                's
                                                                                                                                                                CN

                                               3             SS8                                 9                      s          S8                           !
        I.
        j1
                                               03
                                               I
                                               rM
                                                             co m 6
                                                             r\i
                                                             r-<
                                                             in
                                                                   s
                                                                                                 I                      °°
                                                                                                                        1:
                                                                                                                        FNl
                                                                                                                                   s s
                                                                                                                                   m m
                                                                                                                                   s ^~


        !    y. s s §
             5S£I
                co'   in   •^ (D" CN'
                                        Lh
                                                 ?g^llssSSSIS5SSS^S^5^SJ5S2^SS5SS^3
                                             s s s I ? S 8 S 5 S g 5 S s sl S 5 1. s I s S S S S sl?l§ ^ S S S ?1 t_ I ^
                                                    c^
                                                                   8                    ID CT~ CN T-' fO CM" h~' n r-~ n w crT (D' ^ •r-" r-' cj' T-' T- T-


        I
        g'|8?i?.35SSS',2SS '0- g g 3 ?$5                            h~
                                                                                      S SS S s s s                      CM 00 00 0
                                                                                                                        CO                 co       g? s s s
        tl




             tsSS5SSS25552|s55SSES5S5ES5Ss|||sEESSSS5255
               Q-Q-G.Q-Q.Q.Q.Q-Q-Q-Q-Q-<Q-CLQ-Q-Q-CLCLCLCLU.CLCLOLCLa-<<<Q-Q-Q-CLQ-Q-Q-CLQ-a-Q.



             ggggggggg§gg§^ggggg§gg§ggg§gg§§§ggggggggggg
        I
         Q
             1111111111111111111111111111111111111111111s
               ^3 ^^ ^3 ^3 C3 C3 C3 ^3 ^3 ^"^ 0 T~ {^ ^^ ^3 t^ ^3 ^^ ^^ ^^ ^3 -^^ ^3 ^^ ^^ ^3 ^3 ^3 ^3 ^^ t^ ^^ f^ ^3 ^3 ^3 C) ^S ^3                  S8


        I                                            f
                                                     ffl
                                                                   a.

        lu SSSSSSSSKS g 88§Sg§SgSSSggSg88
             m «I                            o5 o    s s '1 s 11 '53 % ^3 "S3 %'£ I I ^ £ ^ £,                                '33^3^3^3'S'33'S'S^5'S®^D'SS

0 55
^1
^"0)S                                                                                                 ci
                                                                                                                          y ^ I
<
 1).^                                                                    t fe g; §>                   I                   111
                                                                                                                           ^ s
                                                                                                                               s
                                                                                                                                     d
S <-5                                                                    ^ ?] ^J ^ ^1 ^1 ^^1 ?]                           y LU
                                                                                                                            u


1^1 I                                                                    (D(D(DCD(D(0(DID<D

                                                                         S^S?^^^£S^
                                                                                                I g^ ^
                                                                                                                                     m




      I I 11III! s         s s
                                                               I     111111111                      5^I                       LU




                                                 !i
                                                                     iiiiiiiii
                                                    I
                                                                                            S S QQ Q
                 IIy y y y
             yyyyy          ^                            "           888888888 siiili? ? ^l
                         ^- s                        7u
                                                                     Ct:

                                                                     1111111         pg ^1111 I
                                                                         Cf: Dl Di d K.
                                                                                                     ^                    Ill
                             11 &
                                E             I!     E


             llllllljliiijlgggggggggg'lllljyya|gggggggggg
                                                                               0000^ 11111^^    Ill
                                                                                                       gggggggggl
             Jl 1111 I I I j i I H i i iSigggg§|||||^i|^^^^ ^

        *
        d                                                                                                  2SSS           111
        n:
                                                                     ^s ^ ^^gs| ^III
                                                                                  § S S 8
                                                                     2 S2££££29|iii| sss                                              II I lllll II
             I I IIJlllliII                                    0

                                                                     g£ggggggSsri^ m m                                        g£S£g2SS&gS&gg
             OOOOCOCOOOCOflOOOCO




        z|r:-~-r::n^OT?oi?iS:mOTr~~^(0^-S
                  '^-'q-'sr'^-'^--^-'^-rofQ'^-
                                                                              CM            r-   in
                                                                                             Is ?s  I §s
                                                                                                5 n ^r
                                                                                                           CO Q 0) T-
                                                                                                                               II        asftsssssgs
                                                                                                                                          T  '<!- •^ s§ $ s s



             §ggggggg s s i sI CT)
                               0 ggg§§§gg§g§gggg§§§ggggggg§§gg §§ § § §
             11111111              II I I II!                           s s § y
        a     °
              s s III!!
                  s     II   § s     B§^  § I §
                               s s s § 8 0 0 s I s§ ^
                                                      §5 S S §
                                                       g0 0 0                §
                                                                                                             CN
                                                                                                                                          II

        sl I s s s s s s s s s s s s s s s s s i s s s s s i i s s I
                                                                   ^ i I s s s s s s s s s s s s                                                                     I

             11111111111111111111111111111111 II                                                                                                I    s s 's i


!!
il
             21-42617-mar                      Doc 78              Filed 05/18/21           Entered 05/18/21 06:46:11                       Page 17 of 41
                                                                                                                                                                              h-
                                                                                                                                                                              's
                                                                                                                                                                              n


                                ss  s                   ^                                                                                                                     !
     p                          s ^ ^
                                O* N
                                ro
                                    rM
                                             ^~
                                                        w
                                                        r^.
                                                        ^-1
                                                        ^~
                                                        N




      II I:11                   l|plljjjljl||l|||i||l||||||pjlllllll ||1
      I    ft I
               CN
                        Si in        ft
                                     c^      Oi                                                        m CM"       n     <N tO"      10"


      I
      .11 S^S^S £ gg? SSSi                                                            01 0) 01 01 01
                                                                                                       sssssss^'s's's's's'syyyyyss
      s\



     I
                                     Q.
                                                                          sssssssssssssss
           5:5: 5: 5: 5:           I i= F a.                  CL Q- Q-    a:5:5:5:5:5:5:a:5:£EEEE£                                CL a.    ££a:a:E5:5:5:E£EE

           f^C^ CM 0^ fM
                                   s s s s                                        c^r^ r'j ^i CM CM ?M             gggggggggggggggggg
     I     ? 5 9 £                 l§ § i si                                          00000
                                                                                                         §     s a! a 0
                                                                                                                      (M
                                                                                                                                  ???????^^^
                                                                                                                                       •<f ^T 00 00 00

     I     Ot- 0 0 0               s        §111  000                                                          0                           000000000
                                                                                                                                                                          I

                                          s- a. .i

     I                             s s s §s
           '33 'S
                                   ii i i J                   O'SCU'SIUOO'SD'S'S
                                                                                                                   11 11                     'SG'SD'SII^UOD'S'S ^



                                   I                      s s s S 8 8 8S8SS8SSSSS88SSSS8SSSS88SS
                                   Ill                    Q Q Q
                                   11111 gg s s s s s s s sggg
                                                          ii^ i d i
                                                              II      I
                                                                       Q Q Q

                                                                          I  Ill
                                                                             ggg33 333 S 3 Q Q Q Q
                                                                              I
                                                                                                   Q Q Q
                                                                                                 d d Si i
                                                                                                                                               I X    I   I
                                   I
                                     III! 11111 Ill         ygyyssss
                                                                          111Ill
                                                                 UJ
                                             yy s s y                     LU U LU                                                                         u


                 !!! Ill 11
                                                                 0                "

     I
                 111 S K    K
                               I
                               SS IE

                                     £
                                     LU£ S
                                          0 0


                                           g      CSJ
                                                      i i I 1111!
                           222222 1111 s g is g s s i g s II
                                                      Ill   ill
                                                                          IllIll
                                                                          Illi I i
                                                                          0:0:0; ca

                                                              Q: a: ec Ct:rr: or
                                                               ^ ^. s s s     s s
                                                                                      E

                                                                                                         U- L-
                                                                                                                                               iii                LL LL


                 2 I I S s sy ^ s ^^ g ^                                                   Q- 0-         a- a- CL
                                                                                                                                                      LLJ LU LU
                                                                                                                                                      Q- Q- Q. CL Q-

           ss s s s €f^S§gg§§§
           a. a.
       B I !§ I s i ll££&&&§&& u u u u
                                                      Ill           u u u
                                                                          IllIll
                                                                ^ 11                                                   i ^ i
                                                                                                                                                      Illill
                                                                                                                                                                    u
                    5 5 u u               fc^sslllllll
           H^^  I  i  i IH  I liiijliilHH
           S<3S<<z'^l:i2^22522252222      Ill §§§§§111
                                            ^ ^ ^ ^ ^ -^. ^. ^^ ^. g

                                                              SgS5gSggS5SSSg§ggS2
                                                          ISg£;gggS5SSSftSSgg£SS
                                                            s   s s s s        s s                                          li I! s                       s s
                                                                                                                                                              s s S 5
                                                                                                                                                                     g g
     d
     (L
           II,,, ,11 II !S   s I
                         Jllllllllllllllllllllllllllllll
                                                                              Ill         I        §g § gg g
                                                                                                                        ! i§iii§                              s s s


           iilll III liiiiiiiiiiiiiiiiiiiiiiiiiiiiiii
          s (N
          s
                        s ?
                        s
                                   5
                                   5      i i S§&SRSSSg&SSSSSSSSSS?§5§SSS?SSgSg
                                              §S5555:555555S'SSSSSSS?S??$9S599§5
              0
          g s g
                    0
                                                                          5i      s                                     CM CM     gggggggggggggg
     I                        ?^
                                                        in S S
                                                                                              1111                  ill S 8 88 8 §1 § § §§ § §
                                                                                                       LOtOLOiOLoioiOLoioioioLOtoin
                                                                                                                               to in
          ^y§^£y5§§^s§§
                        55500T-00                                             I!                                       0 0                   § 11


     .'I I .j .j j .j J .j .1 j .j .j j j .j j .j j j j .1 .j j .1 j j .j j .j j .j .j j .j .j j .j j j j .j .j .j .1
          iii|l!llliiiiiiiiiiii|i|i|i|||| I
!i
?1

           21-42617-mar                     Doc 78                 Filed 05/18/21               Entered 05/18/21 06:46:11                       Page 18 of 41
                                                                                                                                                                                                  h-




        I.
                                                               s s                                             S?5S s ^ § 3                                                                       !
        p                                                      ^s                                              r^ 0 <-< r^
                                                                                                                         M
                                                                                                                         LO
                                                                                                                              LO LO
                                                                                                                              E{ S I00
                                                                                                                                                       I             8
                                                               s                                               m* ^~ ri oo~ s 3^~                                    a

        I51 g§§§§§.ggS§§mg5858SJSS8.S'3;SR!o
                    8?Sg§ 8 SSS SK SS S g§ §oS£
                                                ?§9g5;SSS§g.S8g.8S§§
                                                     S 8 S S SS.t SSS ? 8
                                            dOOOt-^-'T-CMCMCM' CM' n' CD^CNOOLnOl
              •^ Q3 T-~ Tr 0' 00" •r-' ' T-" T T- CO" T- (D r^ 10' -^r o' co 10" r-' co* 10' 10' (D'
                                                                                                                                                     <"^ u"? T: r-' u^ co r- co t-'to'T-
                                                                                                                                                                                             ro



        I
        .1 SSSSSSSS SSiSS                                                                       n f^
                                                                                                        s § s           ^•C^CT)(5?^M^                           gSg'-SS'S'-BS'
        s^



        I                                                                                                                      s s s s s
                                                                    11 a- a. a- n. a-a. ills
                                                                         s
                                                                                                                             !! I I I 11 s s s
                                                                    Q-                                                  Q.                               Q-
                       s s s s
             a. CLCL a- Q. o-n. Q.                        Q- Q-                             co                                                                COCOCLCOCLD-Q.a-Q-Q-           a.



             gggggggg                                     ssggggggggggsigiiissggggsgggggggsi
         Q 11111111                                                                     <N
                                                                         §§?£§§§§§g§?S§Sg5S?§SKSS
        I siiilllll
             s    0 8       0 0                 0              0 0       5 S               s                   0     S 5 S0            0    g        s        s0S 5         0 0   I s        g


        i                                                           t                                               t
                                                                                                                    s
                                                                                                                                            .i                .i a- .i .i

        1°                                                s s s $ S 8 S s s S 8 S s g SgSSSSgSgSSSSSSSg
                       Ill
                       d5 di Q) cG                        " ^ s " 11 s 11 ill I
                                                          z         D
                                                                                                                    s1        """S^^"SS|1"
                                                                                                                              ZZZOZZZQQQ                                z   Ill Ill
y -la                                                                         0 OU 0 U iU 1
!-S!-                              's. u z                   j                                                               I                                          y §11 Ill    a: or
                                                                                                          I
                                                                                                                             i
                                          u U 0 u u
S'roS        III!    SS 8 S 8 8 8 £ a z
                                 9 iti
                                        K a£
                                             z z

                                             LU
                                                a 11
                                                Lii          S                                                                                                          I Ill
                     II 111
                                                                               LL1 LU LU          LU LU

<
  1)^        1111    S£ g S S
                                    I i iI I I
                                       11 ^11 1111        1111
                                                          Ill
                                                             LU
                                                                                                                                                i ^
                                                                                                                                                IR                      yy y yy y y

                                                                                                                                            Illj
g<i                                                                                                                                            0
             S 3 S S ss s y y s y I LU u LU LU LU UJ LU                                                                      I                   8                       s ^s s I
                                                          Ill
                                                          LU UJ

1^1 I                                          ^    %,       i                                                                                                         I I0 0sV)I § ss

                                                                                                                             }.
                                                       10 CO

             111 I        I I555 LU LU co LU I y ^           ^                                          II ?                       I                                              u u u


                                 I^s s^ s s 1111                                           I!                                                                           1i §LU i i i
      ssss
             ^ ^
                                      l j i l                                     co            co co          co
                                                                                                               §              LU   I lllll
                                                                                                                                     II          Ill ill
                                                                                                                                                                            ^ ^      UJ UJ U



                                                                                                                             II
                                            sSyI                                                               z              55                         LU


                                                                                                                                   s I!
                            Q- CL

                                s Is s
             ill! & & g g g IIU 11
                                                CL Q-
                                   § s§ s § ^ t s                                                                             Kl Kl
                                           z z z
                                            s                                              co
                                                                                                  UJ UJ UJ
                                                                                                  W GO GO
                                                                                                                                     ill lilijll Ill s s s
             1111       I ^ i § ^ ^ § s ^ 111
                       II
                                                          u                                                                              °: a
                                                                                                                                                 ill I!
                          ! I Ill I j I J J 11^ S £ i
                                 > > 5                              ^                                                                           Z)
             SgS2SS§§2                                                                                              5 Z
                                                                                                                                       £3 £3
                                                                                                                                       a: 01         ^ co
                                                                                                                                                                           u u      u u y
                                                                                                                                                                        v5 co co co 0) CO V3




        tt
             g 00
                  s
                            s s
                            s    s
                                           g    s         ^
                                                          0>
                                                                                                                                   0
                                                                                                                                                i
        d                                       s
                                                                    ° s                                 s s                   ?
                                                                                                                                                I! I
                                                                                                                                                     <N CN
                                                §                                                                             01   s                                              n n
        Q:                                      g                   9    s
                                                                         s
                                                                                                n co    's s
                                                                                                        ? s0            s
                                                                                                                              s s                                               1111
                                                                                                                              jll I §Ill
                                                                                  §!§§§§§                                          s
             CL   a:   D:   a:   a:
                                      g s s
                                      a:   a:   Q:        a:   ec
                                                                    s §
                                                                    CQ   '$   ?
                                                                                                                        £
                                                                                                                        5             Ico
                                                                                                                                                                                §§§§
                                                                                                                                                                                  a- Q- a- CL




             3SS S SS S
             S ??9 9 99
                                                     CN
                                                     0
                                                          ill I §
                                                                ^-^ ^ ^^ ^ I! S 9
                                                                  SS Sg £     ? §                                           SgS9Sft?;g?S5?KS£§SSS§
                                                                                                                                   n'<rm'<r'r^^-^nco^(n^-^-^



             ggggs§sg|gggggggssgs|ggs|ggiiisg                                                                                                                        ^1 M M M^I^I

        I 1111111111111111        CM


                                           0
                                                     £^

                                                                                                  iiiiisiiiiiillliisjiiii s i§
                                                                                                        ooooo'r~oooooooooooooo




        s s s s s s s s ss
                         ^ s s s s s s s s s s s s                                                                                                                      s
             I I I                    I II II II                                                             I '§ 11 I I s I § I I § I § I I I I I § I I
                                                                                                                     £ £



!i
ilg
             21-42617-mar                            Doc 78                   Filed 05/18/21               Entered 05/18/21 06:46:11                                 Page 19 of 41
                                                                                                                                                        h-
                                                                                                                                                        's
                                                                                                                                                        w


                          s                                                                                                                             !
         h                s
         p                rt
         u                 ^t-


               S?;gf£§8§S§SSS§S.§g'$SgS'£8S§§§g§§§g?SgS§§§S§g9§
         j     2SSS.SgSSgg3SS?SgSSS£9gaSSS5SSSS9SS;?$SSRSSRS
               n
                                            s <N n T-~ T-~ s-                             s
                    ID CM ^ t- ^ C^ O^CN ^ 0^ t0 <0^f0 •<- C<7 0^^ ^ COO) n M CO (D 10 OO^-T- CTi 00 10'^- r--, r-, 00 t-
                                       CM"                                                            co
                                                                                                                          0 ''•-


         I
         .1,   r^.
                     399'8S'S'SgEDSSm9'SgSS;g8SSSSSSSSSi?SS958
                                    •^•fO^-T-                                       ^—1-T-                            T-
         s\


         I
                                                                                                   SSSSSSS5E
               a-Q-Q-Q-Q-Q-CLCLCL       Q- a. Q-a.OLCLQ-Q-Q-Q-Q-Q-Q-CLQ-                    Q-   5:5:5:5:5:5:5:0:5:5:



         I     I Is I sss g Iggggggggsgggggsggggggggsgggggggggi
                      11111111111111111111111111111111111111111
                                                            B  m
         s     I
                                        f^

                      0000000000000000-^00000                                                                  00000000000                  II   II

         ^
               od3Q?d3fl5a3Q3'3)'33'33Qjfl)fl)Q)c3<5GGQ5d5d3Qj'53'33oD'3)'3?'5)Q)Q3'33                                 wwvwwww^
                                                                                                                                           Ills
0 ^2 S
^!-            ill!
OT"0)S         1111 I
               yy y y y                        i i ^
I <^
1§1        11111.
         I ^ ^ ^ 8 1111
                          Ill
                        Ill V IIIH a- Q.
                                                          s| s s I r~~. [-.. r- r- [<<•
                                                        I H I
                                                          1~- 1~- 1~- '- 1~-


                                                              11111
                                                                               00



                                                                          ^ ^ s ^1 ^ U  I s
                                                                                           £ £ £^ ^ ^ ^ u
                                                                                                 r~~ r<». h~

                                                                                            s s 8888
                                                                                                                                          ^ ^ ^ ^
                                                                                                                                          II I s I

                                             00000 0 0 00               U 8 88 S 8 8888 0 o u u
           tt
                   ill! 11111
                     ^ fc
                                     I I I i! III!
                                                   11111III! ill!!
                        LU LU
                           te ^
                     ^             I Ill
            1111 I
               i
                     CO U3 CO C

                   i i i i       I
                            ii i I I I
               ^§§§iiiii 88888
                                        Ill                      II            II!MIII! 8
                                                                                                                             & & & a & & &y
                                                                                                                             ill i ^ i
                                                                                                                             il 11 88888
                                                                                                                                    ll z
               11111^^^         88888                                          U 0 U U 0 0000                   00 00 U
                                                                                                                      u000 o ub
               w mu5 n u5                                                                        ^ ^ ^ ^


         *
         6
         a:
                            111         S S S 2
                                                  I       s § § ^ssgssijjssijs|||$g|is§$i
                                                          s s s£ S S     ss s s I?   ?
                                                                                 r~- r- s
                                                                                          s s
               lllli s s s                            5
                                                          st?s s s  s            tfi in !
                                                                                          s s Sfc I fc 1
                                                                 CO Csl                          ^ 2 ^
                                                                                                                                             r^i Ri K



         z
               ^
                   S 9s
                   S 9    ill! I §§9gfcSogSS
                               s Sgg^SSS8§ SSSSSSoSSSSS
                                             SSSSSSSS999S                                                       "r
                                                                                                                     s ? "
                                                                                                                     S 9 9   I     -fl-
                                                                                                                                          s? s s s
                                                                                                                                          S5 ? 9 S


               Ijlj 111 gsgssggggs gs§ § ggggsisggggggggggg 0000
                                   01



                        llllljljll   § § s 1111111111111111111
                                           §                   §
         a
                             0 0
                                   l!§0 li II I s s s                    s g 8
                                                                                    0   0    88S S 8 S3               iiill i Hi ll

         .&1   I I .1 I .1 .11.111
                     111                     1111 j I 11
                                                      1111 1111 11111 1111 111 I I 11 I I I
                                                         s I                   g s g g s s s



!1
^1
               21-42617-mar        Doc 78         Filed 05/18/21                    Entered 05/18/21 06:46:11                    Page 20 of 41
                                                                                                                                                                  r-
                                                                                                                                                                  •s
                                                                                                                                                                  10



        !•
                                                                                                                                                                  !
        I1
             88g888888g§S?SSS?99?S§§88§8§8Sg§§Sgg§.§§.§SJS§
        !1   ^''?c9^°oc',fpc\ii.o-<ropCT)a)(Dr'~.cp<r>a)a)^-ooflpoococpr'-~g)Op
                           in ^ ^ ^ ^ csj r^ c^ ai m^_ S 0) CT) m ^r- csi_ c\i_ (NCS|_^^ c<i_^r^ S.OT^.^ oir- (Nf<)_^



        I
        il3 ;D 59Sg9S5S8gi?3SSS£?^^'"ggSftSigSSS?SSS5SSSSSSgS
        tl



                                                       Q- Q- Q- Q- a.

             D. CLQ-Q-CLCLQ-Q-CLCLQ-CL                          ? ? I!I I I I I!!!!!!!!!! Ea:E5:EEE£E

             ggggggggggggggggggggggggggggggggggggggggggg
        I                  (D   g§|§|gsas §                     g                              11111111 ! I ! 11111111111
        I           000                   0                         § i I §                            s                gg§     sssssss^ss


        i
        1°
             1 1 1 1 s 11 Ill 1 I I 1                                    ^u^^^'S^'S'S'S'S'S'S'E'S'S^G^S^G'Sii^G^^D'S'E'E^
                                                                         zzzzzzzzzzzzzzzzzzzzzzzzzz
0 55
=! 5N                                     £ s
w 0)n
                                      II
Ill                                       C^ CM



                                                                       11 ~t. III!
             111 IIII
                                      I   III &II& 11111111 II I!! Ill 11!
t<i                                                                                                                                           & n,   fe fe fe ^
c
 1^ I        u £ £ ^£ £                                                                                                                              ill!
•3
             t .11 g g11
             U 0 U u u u u
                                          III  v   IIIIHII  I! 111 ill 111 1111
                                                      0 0 ououoooo u                                   u u u            d d o
                                                                                                                                          CL CL CL
                                                                                                                                                     U I g
                                                                                                                                          0 o oU U U 0




             UJ
                  ^ ^
                  s s s
                        II illIiilI 5
                        LU UJ LU LU           UJ LU
                                                      ^£
                                                           LU
                                                                    ?:

                                                                LU LU
                                                                      &&&&
                                                           5555 && 5 5 5 5 &
                                                          ill ill ^ ^ ^ a i i i
                                                                         LU   LLI   LLJ
                                                                                          & ?:

                                                                                          LU   LU LU
                                                                                                       ill Ill Ill III!
                                                                                                       UJ LU
                                                                                                                                                  11111
             ill
               0 0      I! Ill
                            i8              II  § § g § § j i j
                                   8 8 88888888 0
             ^ ^ ^ ^ y y \" y y^ s ^ ^
                                                  0 U
                                                                  z z
                                                                             i § i 1111
                                                        0000 888 8888 0 U U 000
                                                                ^ ^ ^^ ^ ^ s
                                                                                               z z     z z


                                                                                                           0




        %
        d
             III § Ill   i       n        fOn<DtDCD(DCD(DCDT-T-t-T-iniT)tOlOi-lOt-i~CO^-CDt-<DtDO)C^O)C^rsin

        Q:                                                               iOiOtOiO(D(0(D(OOItDCNC^OJMC^C^C^f^
                     I I Ill 11s I s is
             IIft ft ft ft K
                                                                         RRRS^£:l?'?StrorooroomooRSRmn!o
                                                                                       s   SSSSS9?? s    ss
                                                                                                                 ^                                          w
                                                                                                               K s: ^           tN                          R,


             ft iI Issllslg^
             ro'y'T'^-f'^-T'^-'t'r^
                                                                                               LOtDr~oooT-ooou~)tor~.tnrooiioior^oOt-a)o

                                                                                                                         ^-^••^-T'^-nronnn




             I gggsgsgggggggsissggggg s s si s i i I Ill 3                                                                                  88 I s s
                                                                                                                                              5
                  §ssyi§psp||||||§lil|||
                  IJIIIIIIJIJIJIIIIIIIIIIIIIIIIII
                                         CN CN
                                               ^                                                                                m    I   II 11111
                                                                                                                                          n
        Q
             s    i§§§§§|gg§||j||is|||§|||||||§§§                                                                                        I0000




         &
        l?i s s s s s s s s s s s s s s s s s s s s S S 8 S S S I I I I I s I I I s I s s s s s i
            i i I g I 1 I I I s I I I I 1    llllllllllllllll                         I 11 I I I                                     I

II
2i
             21-42617-mar                 Doc 78        Filed 05/18/21                         Entered 05/18/21 06:46:11             Page 21 of 41
                                                                                                                                 h-
                                                                                                                                 's
                                                                                                                                 h-


                                                                            38S 8 8 S                                            ?
         Is                                                                 o om o r^ui
                                                                            §3S g S S
                                                                                                      Ill
         p                                                                    o m PNJ <-a r^
                                                                              m
                                                                                                      |u>'l
                                                                                                      l?i|l
               8§88gSS8SSiS§8SSS§S §.§                                                 i |§ i
         -s
         &\
               ^•SSS S8 S ^5 S§ § |SgS_5g
               n                                                       in                  <N.
                                                                                                 ^


         I
         I assssssssssssssssss                                                    s     ' s

                                                                                  co
                                                                                       !
         s                                                                        b:
                                                                                           Q. a.
              2              522                                                       8 ? ?
              D. a- CL a- 0- CL Q- Q- Q- Q_ Q- Q- Q.   a:a:a: E a: a: F


              ggggsggggsssgigggisssggg
         Q    111111111111111111111111
         I Is           § 0000000000000000
                                                                  CN
                                                                                                 g

                                                                             .i

         ]2
              QD'Sa3'3)'S'S)'3)oo'3)'S'E'55'S)o5'5)'55'5)o
              zzzzzzzzzzz                 z    z z z     z a z

^ 11                                                                             I
£2"o)S                                                                       ll             I
                                                  s= s: s: ^ ^ ^ ?=          ll             I
®
3:^
           IS g gs I I s 5 £
            000000 00000000
           £S s £^s s s a. a.
                                                  Ill I! II11
                                                           y8
                                                                                             1
                                                                                             ^
         I 88888888                     HI! Ill II IIi l .11
                                                       0 U                                       co




              illli1111                            II II II s ^ II
                          555
                                        I I t I
                                  & & LU LU       ill   i 2                  ^ I
                                                                                                 CD
                   i ia a                                       i I                              =i

              11111111 !!§§§§§§§ i
                              i i LU LU                      LU LU LU
                                     z z ~z.                 z z z

                                                                             II
                                                                            is                   g
              0000 U 0 0 0 ouuooooooou
                                                                             a         Ill
                                                                             §
         d §§ssss§ss
         a: sssssssss R I
                                                         i s i
                                               Is Is s I s
                                                             y?
                                                                                                 I
             &s s  t0    s   in   LO    S 'S       I 11                   i sII
                                                                          S   S        llI ^§
              KSKSSKftKKKftftftftftftftKKSSla


         z
              co
                   S;S5gRSg£38                          gs
                                                        s ft s s sCN             0
                     Q
              ^- ^- ^- 9 ? ^ •^ $ ? 5                  n ns s  s s 5? 5 5 s

              ^j^I?^?j?\j^I^^I^^I?^^^j^I^i                   3    ?i ?^     ssi s s s
                                               00000

         II
                         0 0 0         0 0
                                                       I i ^                 I! Ss IsS

         issss          I s s s s s s s s s s s s i s .s s s
              I g 111 I 11 s I I s I I i I i I I i s I I
                           £ £


!!
^1                                                                                                    I
              21-42617-mar               Doc 78    Filed 05/18/21                    Entered 05/18/21 06:46:11   Page 22 of 41
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                                 Case No.: 21-42617-mar
LLC,                                                       Chapter 11

       Debtor.                                             Hon. Mark A. Randon



                                           EXHIBIT G

            SMALL BUSINESS MONTHLY OPERATING REPORT
                  BANK RECORDS FOR THE PERIOD
               MARCH 27, 2021 THROUGH APRIL 30,2021



See Attached Bank Statements.




*S&B\85363\002\BANKRUPT\SB746870.DOCX
  21-42617-mar Doc 78 Filed             05/18/21   Entered 05/18/21 06:46:11   Page 23 of 41
                         i7 LevelOne                                           Statement Ending 04/30/2021
                                       BANK                                                                            Page 1 of 2
                                       32997 Hamilton Court
                                       Farmington Hills, Ml 48334
         RETURN SERVICE REQUESTED                                              Managing Your Accounts
                                                                                    Phone: 888-880-5663

        LINEAR MOLD & ENGINEERING, LLC                                         D E-mail:              contact@levelonebank.com
        12163 GLOBE ST
        LIVONIA Ml 48150-1142                                                   1) Website:           levelonebank.com

                                                                                                      32991 Hamilton Court
                                                                               ® Mail:
                                                                                                      Farmington Hills, Ml 48334




  Summary of Accounts
  Account Type                                                               Account Number                      Ending Balance
  SMALL BUSINESS CHECKING                                                      XXXXXX8732                             $17,925.67


SMALL BUSINESS CHECKING - XXXXXX8732
Account Summary
Date Description                                                    Amount
04/01/2021 Beginning Balance                                  $122,702.77
            1 Credit(s) This Period                             $5,330.10
            4 Debit(s) This Period                            $110,107.20
04/30/2021 Ending Balance                                      $17,925.67

Electronic Credits
Date Description                                                                                                           Amount
04/05/2021 MMAS payment - Taxes                                                                                           $5,330.10

Electronic Debits
Date Description                                                                                                           Amount
04/01 /2021 Pay date 4/2/2021                                                                                            $27,845.49
04/15/2021 Pay date 4/16/2021                                                                                            $27,239.66
04/22/2021 paydate 4/23/2021                                                                                             $28,508.58
04/29/2021 paydate 4/30/2021                                                                                             $26,513.47


Daily Balances
Date                               Amount Date                                  Amount Date                                Amount
04/01/2021                       $94,857.28 04/15/2021                        $72,947.72 04/29/2021                      $17,925.67
04/05/2021                      $100,187.38 04/22/2021                        $44,439.14


Overdraft and Returned Item Fees
                                                                    Total for this period                  Total year-to-date
    Total Overdraft Fees                                                           $0.00                                  $0.00

    Total Returned Item Fees                                                       $0.00                                  $0.00




                Member
 EQUAL HOUS;W
   ENDER
                JFDJC
                 21-42617-mar    Doc 78      Filed 05/18/21          Entered 05/18/21 06:46:11           Page 24 of 41
                                                                                                    oiciLeiiiciii ciiuiiiy ut/ju/^u^ i                                    rayc /i ui ^




 r» LevelOne
                                               32991 Hamilton Court
                                               Farmington Hills, Ml 48334
                                              Ph: 248-737-0300
                                              Fax: 248-536-5060
                          BANK                www levelonebank.com THIS FORM WILL HELP YOU BALANCE YOUR CHECKBOOK

 CHECKS AND DEBITS OUTSTANDING                          CHECKS AND DEBITS OUTSTANDING
 NOT CHARGED TO YOUR ACCOUNT                            NOT CHARGED TO YOUR ACCOUNT                                  STATEMENT RECONCILIATION
   CHECK NO.          $                                   CHECK NO.          s                                  I- ENDING BALANCE
                                                                                                                   Shown on (his statement


                                                                                                                2. ADD(+)
                                                                                                                  Deposits made
                                                                                                                   but not shown
                                                                                                                   on ihis staicmcnl



                                                                                                                3. TOM)
                                                                                                                4..SUBTRACT (-)
                                                                                                                  Total of checks         Column A
                                                                                                                  and debits
                                                                                                                  ouisianding              Column B

                                                                                                                5. BALANCE



                                                                                                                Currenl Checkbook Balance

                                                                                                                ADD f+) inleresi earned
                                                                                                                from this statement
                                                                                                                SUBTRACT-)
                                                                                                                Misc. charges from ihis suicmenl
                                                                                                                NEW CHECKBOOK BALANCE
      TOTAL                                                  TOTAL                                              Should agree with BALANCE line
                COLUMN A                                               COLUMN
Telephone Banking
1 877.880.7378                                                                                                                                                          12/12 B-184

In Case of Errors crQuestions About Your Electronic Funds Transfers
In case of errors or questions about your electronic transfers, telephone us at 888-880-5663 or write us at Level One Bank Deposit Operations. 32991 Hamilton Court.
Farrrington Hills, Ml 48334 as soon as possible,! if you think your statement or receipt is wrong or if you need more information about a transfer listed on the statement or
receipt. We must hear from you no later than 60 days after we sent the FIRST statement on which the problem or enror appeared. Business days are Monday through Friday,
exdudng federal holidays.
        (1 )Tell us your name and account number (if any),
        (2)Describe the error or the transfer you are unsure about and explain as clearly a s you can why you believe it is an error or why you need more information,
        (3)Tell us the dollar amount of the suspected error.
        If you tell us orally, we may require that you send us your complaint or question in writing within 10 business days.
We will determine whether an error occurred within 10 business days (5 business days for 'l/isa® Check card pdnt-of-sale transactions and 20 business days if the transfer
involved a new account) after we hear from you and will correct any error promptly, If we need more time, however, we take up to 45 days (90 days if the transfer involved a
new account, a point-of-sale Iransadion, or a foreign-inifated transfer) to investigate your complaint or question, If our findings are in your favor we will credit your account
within 10 business days ^business days for Visa® Check Card point-of-sale transactions and 20 business days t the transfer involved a new account) (or the amount you
think is in error so that you wilt have use ol the money during the time it takes us to complete our investigation. II we ask you to put your complaint or question in writing and
we do not receive it within 10 business days we may not credt your account An account is considered a new account for 30 days after the first deposit is made, if you are a
new customer. We will tell you the results within 3 business days after completing our investigation. If we decide that there was no error, we will send you a wntten explanation.
You may ask lor copies of the documents that we used in our invesigation.

In Case of Errors or Questions About Non-Electronic Transactions
You must notify us within 30 days from when we first send or make the statement available to you of any unauthoreed or missing signatures, alterations, other errore or improper
charges kJentided' on this statement. If you fail to notify us within the prescribed time period or to commence action against us within 60 days of when we first send or make the
statement available, youcannot assert a claimagainst us on any item tn that statement. For complete details, refertothe Level OneAccount Disclosure.
Method of Computing Your Credit line Finance Charge
The finance charge on your account is computed by applying the daily periodic rate to the "dally balance" lor each day In the billing period. To get the "daily balance" we take the
beginning balance of your account each day, add any new loans, and subtract any payments or creditsand unpaidfinancechargesthat haw been billed since thelast statement
date. This gives us the "daily balance." For more infoimation, please refer to your billing rights notceand credit disclosurestatement,
Billing Rights Summary - In Case of Errors or Inquiries About Your Credit Line Bill
If you think your bill is wrong or if you need more informalon about a transaction listed on your bill, write us on a separate sheet at Level One Bank, 32991 Hamilton Court,
Farmington Hills, Ml 48334 as soon as possible, We must hear from you no later than 60 days after we sent you the FIRST bill on which the problem or en-or appeared. You can
telephone us, but doing so will not preser/e your nghts.
In your tetter, give us the following information:
      (1) Your name and account number.
      (2) The dollar amount of the suspected error.
      (3) Describe the error and explain, it you can, why you believe there is an error. II you need more information, describe the item you are unsure at»ut.
You do not have to pay any amount in question while we are investigating, but you are still obfgated to pay the parts of your bill that are not in question. While we investigate
your question, we cannot report you as delinquent or take any action to collect the amount you question,

                You may request at any time account disclosures containing terms, fees, and rate information
                 for your account. Please contact us at (888) 880-5663 or visit your nearest banking center.                                                 STFDIC
           21-42617-mar                   Doc 78            Filed 05/18/21                  Entered 05/18/21 06:46:11                             Page 25 of 41
 Commercial Account
 Disclosure Amendment                                                   LevelOne
                                                                                       BANK

The below pricing is effective January 1,2021 and amends any other disclosures provided, unless
otherwise agreed to in writing. Minimal changes were made based on our annual comparison of
competitor rates.


Eliminated and/or Decreased Charges
All Products:

Online Bill Pay No Fee


New and/or Increased Charges
All Products:

Outgoing Wire (Domestic)*                 $37.00
Outgoing Wire (International)*            $47.00


Small Business Checking:
$0.42 per item in excess of 250 items

Smafl Business Advantage - Silver
$0.42 per item in excess of 350 items

Sma// Business Advantage - Gold
$0.42 per item in excess of 500 rtems

Commercial Analyzed
Service Fee:                              $25.00
Per item deposited:                       $0.24

Platinum Elite™ Commercial Checking
Per item deposited:                       $0.24


•Manual wires via a bank representative

This is a supplemental notice of change, and only includes items that have been changed and/or amends
other disclosures/notices. Please see the Fees & Service Charges disclosure for any other charges that
may be assessed on your account. For questions, please call (888) 880-5663 or email us at
contact@levelonebank.com.




 21-42617-mar         Doc 78       Filed 05/18/21   Entered 05/18/21 06:46:11       Page 26 of 41
                  THIS PAGE LEFT INTENTIONALLY BLANK




21-42617-mar   Doc 78   Filed 05/18/21   Entered 05/18/21 06:46:11   Page 27 of 41
                        i7 LevelOne                                      Statement Ending 04/30/2021
                                     BANK                                                                    Page 1 of 6
                                     32991 Hamilton Court
                                     Farmington Hills, Ml 48334
        RETURN SERVICE REQUESTED                                         Managing Your Accounts
                                                                              Phone:      888-880-5663

        LINEAR MOLD & ENGINEERING, LLC                                        E-mail:         contact@levelonebank.com
        OPERATING
        12163 GLOBE ST                                                    1 J Website:        levelonebank.com
        LIVONIA Ml 48150-1142
                                                                                          32991 Hamilton Court
                                                                         ^| Mail:
                                                                                          Farmington Hills, Ml 48334




  Summary of Accounts
  Account Type                                                         Account Number                   Ending Balance
  SMALL BUSINESS ANALYSIS CHECKING                                        XXXXXX5574                        $91,832.13


SMALL BUSINESS ANALYSIS CHECKING - XXXXXX5574
Account Summary
Date Description Amount
04/01/2021 Beginning Balance $86,680.74
        35 Credit(s) This Period $352,572.60
        136 Debit(s) This Period $347,421.21
04/30/2021 Ending Balance $91,832.13

Deposits
Date               Description                                                                                     Amount
04/12/2021 REMOTE DEPOSIT CAPTURE                                                                                  $960.00
04/20/2021 REMOTE DEPOSIT CAPTURE                                                                                 $5,685.00
04/26/2021 REMOTE DEPOSIT CAPTURE                                                                                 $2,150.00
04/27/2021 REMOTE DEPOSIT CAPTURE                                                                                 $1,500.00
04/30/2021 Incoming Wire 47480140 4WORD GLOBAL PARTNERS, L.L.C 4029 4054 50%                                     $14,842.00
04/30/2021 Incoming Wire 47482510 SPARTAN COMPOSITES, LLC 9561981 5278269                                        $24,015.00

Electronic Credits
Date        Description                                                                                            Amount
04/01/2021 KOVINGTON PERFOR PAYMENTS XXXXXX4005                                                                   $2,102.00
04/01/2021 CC0048 TE CONNECTIVITY - US PAYMENTS 004810200052527                                                   $2,433.60
04/01/2021 Pay date 4/2/2021                                                                                     $27,845.49
04/02/2021 SUPPL PYMT PLASAN CARBON CO REF* IV* 3826\                                                               $11.62
04/02/2021 NET SETLMT MERCH BANKCARD MERCH BANKCARD NET SETLMT 520003499708 LIN                                   $2,884.00
04/02/2021 Adient US LLC PAYMENTS 001918120216113                                                                 $4,386.56
04/02/2021 ACH Pmt MMAS HOLDINGS LL invoice 4102                                                                  $5,330.10
04/06/2021 RKAABUSINESS9433 CORP PAY                                                                             $24,719.20
04/07/2021 CC0048 TE CONNECTIVITY - US PAYMENTS 004810200053860                                                  $18,620.30
04/07/2021 KOVINGTON PERFOR PAYMENTS XXXXXX4005                                                                  $19,930.00
04/09/2021 INTERNATIONAL AU Vendor Pmt 00019395                                                                   $9,973.46
04/13/2021 FORD MOTOR CO EDIFACT NAD700002141144                                                                  $2,304.00
04/13/2021 SHINWON USA I CK POPMONEY XXXXXX8819                                                                  $13,750.00
04/14/2021 CC0048 TE CONNECTIVITY - US PAYMENTS 004810200055965                                                   $9,224.88
04/14/2021 KOVINGTON PERFOR PAYMENTS XXXXXX4005                                                                  $14,770.00
04/15/2021 Pay date 4/1 6/2021                                                                                   $27,239.66
04/16/2021 SUPPL PYMT PLASAN CARBON CO REF* IV* 3825\                                                              $339.20



               Member
 EQUAL HOUSW
 LENDER
               FDfC
                21-42617-mar     Doc 78    Filed 05/18/21         Entered 05/18/21 06:46:11     Page 28 of 41
                                                                                                    oidttiiiiciiL 1-1 lull ly ut/ou/^u^ i                                  rayc £. uiu




                                               32991 Hamilton Court
                                               Farmington Hills, Ml 48334
           LevelOne                            Ph: 248-737-0300
                                               Fax: 248-536-5060
                          BANK                www.levelonebankcom THIS FORM WILL HELP YOU BALANCE YOUR CHECKBOOK

 CHECKS AND DEBITS OUTSTANDING                          CHECKS AND DEBITS OUTSTANDING
 NOT CHARGED TO YOUR ACCOUNT                            NOT CHARGED TO YOUR ACCOUNT                                   STATEMENT RECONCILIATION
   CHECK NO.          s                                   CHECK NO.          $                                   I. ENDING BALANCE
                                                                                                                    Shown on this statement


                                                                                                                 2. ADD(+)
                                                                                                                   Deposits made
                                                                                                                    but not shown
                                                                                                                    on this slalcmcnl



                                                                                                                 3. Total
                                                                                                                 4. SUBTRACT (-)
                                                                                                                   Total of checks          Column A
                                                                                                                   and debits
                                                                                                                   ouisianding              Column B

                                                                                                                 5. BALANCE



                                                                                                                 Current Checkbook Balance

                                                                                                                 ADD (+) Inlerest earned
                                                                                                                 from this Statement
                                                                                                                 SUBTRACTf-)
                                                                                                                 Misc. chaiges from ihis staicmenl

     TOTAL                                                   TOTAL                                               NEW CHECKBOOK BALANCE
                                                                                                                 Should agree with BALANCE line
                COLUMN A                                                COLUMN
Telephone Banking
1 877.880.7378                                                                                                                                                           Wn B. 184

In Case of Errors crQuestions About Your Electronic Funds Transfers
In case ol errors or questions about your electronic transfers, telephone us at 888-880-5663 or write us at Level One Bank Deposit Operations, 32991 Hamilton Court,
Farrringlon Hills, Ml 48334 as soon as possible.! if you think your statement or wwpi is wrong or if you need more information about a transfer listed on the statement or
reca'pt. We must hear from you no later than 60 days after we sent the FIRST statement on which the problem or enror appeared. Business days are Monday through Friday.
exdudng federal hoiidays.
        (1 )Tell us your name and account number (if any),
        (2)Describe the error or the transfer you are unsure about, and explain as clearly a s you can why you believe it is an error or why you need more information,
        (3)Tell us the dollar amount of the suspected error.
        If you tell us orally we may require that you send us your complaint or question in writing within 10 business days.
We wilt determine whether an error occurred within 10 business days (5 business days for ^/isa® Check card pcint-of-sale transadions and 20 business days if the transfer
involved a new account) alter we hear from you and will correct any error promptly, 11 we need more time, however, we take upto 45 days (90 days if the transfer involved a
new account, a point-of-sale transaction. or a foreign-initiated transfer) to investigate your complaint or question. If our findings are in your favor we will credit your account
within 10 business days (Sbusiness days for ^/isa® Check Card point-of-sale transactions and 20 business days if She transfer involved a nciw account) lor the amount you
think is in error so that you will have use of the money during the time it takes us to complete our investigation. If we ask you to put your complaint or question in writing and
we do not receive it within 10 business days, we may not credt your account. An account is considered a new account for 30 days alter the first deposit is made, if you are a
nw customer. We will tell you the results within 3 business days after completing our investigation. It we decide that there was no error, we will send you a written explanation.
You may ask lor copies o) the documents that we usedin our investigation.

In Case of Errors or Questions About Non-Electronic Transactions
You must notify us within 30 days from when we first send or make the statement available to you of any unauthorized or missing signatures, alterations, other errois or improper
charges identified' on this statement. If you fail to notify us within the prescribed time period or to commence action against us within 60 days o( when we first send or make the
statement available, youcannot assert a claimagainst us on any item In that statement. For complete details, refertothe Level OneAccount Disclosure.

Method of Computing Your Credit line Finance Charge
The finance charge on your account is computed by applying the daily peiiodic rate to the "dally balance" lor each day In the billing period. To get the "daily balance" we take the
beginning balance of your account each day, add any new loans, and subtract any payments orcreditsand unpaid finance chargesthat have been billed since the last statement
date. This gives us the "daily balance." For more information, please refer to your bitting lights notce and credit disclosurestatement.
Billing Rights Summary - In Case of Errors or Inquiries About Your Credit Line Bill
If you think your bill is wrong or if you need more infomnaion about a transaction Nsted on your bill, write us on a separate sheet at Level One Bank, 32991 Hamilton Court,
 Farmjngton Hills, Ml 48334 as soon as possible, We must hear from you no later than 60 days after we sent you the FIRST bill on which the problem or error appeared. You can
telephone us, but doing so will not preseive your rights.
In your letter, give us the following information:
       (1) Your name and account number.
      (2) The dollar amount of the suspected error.
       (3) Describe the error and explain, if you can, why you believe there is an error. II you need more information, describe the item you are unsure stout.
You do not ham to pay any amount in question while we are investigating, but you are slil obigated to pay the parts of your bill that are not in question. While we investigate
your question, we cannot report you as delinquent or take any action to collect the amount you question.

                You may request at any time account disclosures containing terms, fees, and rate information
                 for your account. Please contact us at (888) 880-5663 or visit your nearest banking center.                                                  UFDIC
                                                                                                                                                              ^-^1
           21-42617-mar                    Doc 78            Filed 05/18/21                  Entered 05/18/21 06:46:11                              Page 29 of 41
              i7 LevelOne                                              Statement Ending 04/30/2021
                                   BANK                                                                  Page 3 of 6
                                   32991 Hamilton Court
                                   Farmington Hills. Ml 48334

 SMALL BUSINESS ANALYSIS CHECKING - XXXXXX5574 (continued)
 Electronic Credits (continued)
 Date        Description                                                                                    Amount
04/16/2021 NET SETLMT MERCH BANKCARD MERCH BANKCARD NET SETLMT 520003499708 LIN                            $7,093.00
04/19/2021 NET SETLMT MERCH BANKCARD MERCH BANKCARD NET SETLMT 520003499708 LIN                            $1,078.79
04/19/2021 FORD MOTOR CO EDIFACT NAD700002144034                                                           $9,524.00
04/20/2021 RKAABUSINESS9433 CORP PAY                                                                      $22,642.00
04/21/2021 CC0048 TE CONNECTIVITY - US PAYMENTS 004810200058241                                            $1,747.20
04/22/2021 ACH Pmt EASTERN RAIL COR lnv# 4129                                                               $350.00
04/22/2021 paydate 4/23/2021                                                                              $28,508.58
04/23/2021 I NTERNATIONAL AU Vendor Pmt 00019395                                                           $188.16
04/23/2021 SUPPL PYMT PLASAN CARBON CO REF* IV* 3923\REF* IV* 3940\REF* IV* 4110\                          $571.63
04/29/2021 paydate 4/30/2021                                                                             $26,513.47
04/30/2021 ACH Pmt D DIEGEL INC 3955,3943,3805,3760                                                       $4,314.70
04/30/2021 NET SETLMT MERCH BANKCARD MERCH BANKCARD NET SETLMT 520003499708 LIN                          $15,025.00

 Electronic Debits
 Date Description                                                                                           Amount
04/01/2021 Outgoing Wire 178781                                                                               $77.58
04/01/2021 Outgoing Wire 178822                                                                              $342.17
04/01/2021 Outgoi ng Wire 178780                                                                           $2,034.08
04/01/2021 Outgoing Wire 178782                                                                           $25,811.41
04/01/2021 HSA Paydate 4/2/2021                                                                              $342.00
04/01/2021 1st Quarter 2021 - HSA: DIP 21-42617                                                            $3,412.50
04/05/2021 MMAS payment - Taxes                                                                            $5,330.10
04/05/2021 PAYTRACE Merchant 520003499708                                                                     $15.25
04/05/2021 GM Financial GMF Pymt 00112020125666                                                              $913.76
04/06/2021 EDI PAYMNT MICROSOFT 6041 TRN* 1* Z41EJFZHMT3M\                                                    $63.60
04/06/2021 EDI PAYMNT MICROSOFT 6041 TRN* 1* Z41AJFYDRZC2\                                                   $119.25
04/06/2021 EDI PAYMNT MICROSOFT 6041 TRN* 1* Z41DJGKS5RRZ\                                                   $127.20
04/06/2021 EDI PAYMNT MICROSOFT 6041 TRN* 1* Z41HJFYDRJYU\                                                   $260.00
04/06/2021 EDI PAYMNT MICROSOFT 6041 TRN* 1* Z419JG9CSEIQ\                                                   $275.60
04/06/2021 BILLNG MERCH BANKCARD MERCH BANKCARD 520003499708 LINEAR AMS                                      $495.85
04/06/2021 ENAMELITEINDUSTSALE                                                                             $1,450.00
04/06/2021 Linear Acquisiti IN MOLD SO 072414310                                                         $29,604.17
04/07/2021 Outgoing Wire 179256                                                                             $803.88
04/07/2021 Outgoing Wire 179254                                                                            $1,746.59
04/07/2021 Outgoing Wire 179257                                                                            $6,176.00
04/07/2021 Outgoing Wire 179255                                                                          $25,533.42
04/07/2021 U. P. S. UPS BILL XXXXXX0005Y9F82                                                                   $3.00
04/08/2021 HSA paydate 4/9/2021                                                                             $342.00
04/13/2021 Outgoing Wire 179745                                                                          $13,750.00
04/14/2021 Outgoing Wire 179835                                                                            $1,561.06
04/14/2021 Outgoing Wire 179836                                                                          $25,678.60
04/14/2021 HSA pay date 4/16/2021                                                                           $342.00
04/14/2021 U. P. S. UPS BILL XXXXXX0005Y9F82                                                                $112.85
04/16/2021 ENAMELITE INDUST SALE                                                                           $1,225.00
04/19/2021 GM Financial GMF Pymt 00112038853663                                                            $1,036.26
04/20/2021 CONSUMERS ENERGY ENERGYBILL 103040894208                                                         $171.83
04/20/2021 AFLAC INSURANCE LAX53100797                                                                     $1,113.00
04/20/2021 FEDERATED MUTUAL PAYMENT XX014ICZ9USBHF                                                         $2,908.90
04/20/2021 Linear Acquisiti Americhem 072414310                                                            $3,315.00
04/21/2021 U. P. S. UPS BILL XXXXXX0005Y9F82                                                                  $18.04
04/22/2021 Outgoing Wire 180461                                                                               $93.06
04/22/2021 Outgoing Wire 180458                                                                            $1,777.49
04/22/2021 Outgoing Wire 180459                                                                          $26,731.09
04/22/2021 HSA pay date 3/23/2021                                                                           $342.00
04/28/2021 HSA / Invoice pay date 4/30/2021                                                                 $543.30
04/28/2021 U. P. S. UPS BILL XXXXXX0005Y9F82                                                                   $3.00
04/29/2021 Outgoing Wire 181059                                                                            $1,453.89
04/29/2021 Outgoing Wire 181058                                                                          $25,059.58
04/29/2021 ENAMELITE INDUST SALE                                                                           $1,225.00
04/29/2021 CONTRACTPAYMENTV LEASE PYMT CT-BUND40278334                                                     $7,811.79
         21-42617-mar
04/30/2021                 Doc
           Outgoing Wire 181140    78    Filed 05/18/21         Entered 05/18/21 06:46:11   Page 30 of   41$7,557.88
               i7 LevelOne                                            Statement Ending 04/30/2021
                                  BANK                                                                 Page 4 of e
                                  32991 Hamilton Court
                                  Farmington Hills, Ml 48334

SMALL BUSINESS ANALYSIS CHECKING - XXXXXX5574 (continued)
Electronic Debits (continued)
Date Description                                                                                           Amount
04/30/2021 Outgoing Wire 181205                                                                         $10,500.00

Other Debits
Date         Description                                                                                   Amount
04/01/2021 Outgoing Wire Fee 178780                                                                         $12.00
04/01/2021 Outgoing Wire Fee 178782                                                                         $12.00
04/01/2021 Outgoing Wire Fee 178822                                                                         $12.00
04/01/2021 Outgoing Wire Fee 178781                                                                         $20.00
04/07/2021 Outgoing Wire Fee 1 79254                                                                        $12.00
04/07/2021 Outgoing Wire Fee 179255                                                                         $12.00
04/07/2021 Outgoing Wire Fee 179256                                                                         $12.00
04/07/2021 Outgoing Wire Fee 179257                                                                         $12.00
04/13/2021 Outgoing Wire Fee 179745                                                                         $12.00
04/14/2021 Analysis Charges March 2021                                                                     $229.00
04/14/2021 Outgoing Wire Fee 179835                                                                         $12.00
04/14/2021 Outgoing Wire Fee 179836                                                                         $12.00
04/22/2021 Outgoing Wire Fee 180458                                                                         $12.00
04/22/2021 Outgoing Wire Fee 180459                                                                         $12.00
04/22/2021 Outgoing Wire Fee 1 80461                                                                        $20.00
04/29/2021 Outgoinc) Wire Fee 181058                                                                        $12.00
04/29/2021 Outqoinfl Wire Fee 181059                                                                        $12.00
04/30/2021 Outaoinfl Wire Fee 181140                                                                        $12.00
04/30/2021 Outgoins Wire Fee 181205                                                                         $12.00
04/30/2021 Incoming Wire Fee 47480140                                                                       $12.00
04/30/2021 Incoming Wire Fee 47482510                                                                       $12.00

Checks Cleared
 Check Nbr         Date        Amount Check Nbr       Date             Amount Check Nbr         Date       Amount
          0 04/12/2021      $13,600.00    35196 04/09/2021              $27.76     35220 04/19/2021     $2,188.07
     34953* 04/30/2021          $50.00    35197 04/14/2021             $579.70     35221 04/28/2021      $429.59
     34961 * 04/30/2021      $1,200.00    35198 04/13/2021             $131.76     35222 04/22/2021     $1,650.00
     35146* 04/19/2021         $600.75   35199 04/09/2021               $36.20     35223 04/21/2021     $1,137.84
     35174* 04/01/2021       $1,250.00   35200 04/12/2021              $766.97     35224 04/21/2021        $66.26
     35176* 04/02/2021         $860.03   35201 04/15/2021              $350.00     35225 04/20/2021      $217.15
     35177 04/08/2021        $1,324.20   35202 04/29/2021              $444.83     35226 04/20/2021     $3,821.79
     35179* 04/05/2021         $363.80   35204* 04/07/2021            $2,160.57    35227 04/20/2021     $1,000.00
     35180 04/05/2021          $660.00   35205 04/14/2021              $234.32     35228 04/20/2021     $2,722.19
     35181 04/05/2021          $381.13   35206 04/16/2021               $648.25    35229 04/21/2021    $15,588.90
     35182 04/07/2021          $519.18   35207 04/19/2021               $372.59    35230 04/22/2021      $831.00
     35183 04/15/2021          $416.12    35208 04/16/2021              $171.88    35231 04/22/2021      $973.00
     35184 04/15/2021          $250.56   35209 04/19/2021             $1,055.09    35232 04/20/2021       $36.20
     35185 04/05/2021          $943.04   35210 04/16/2021              $259.80     35233 04/20/2021     $1,657.50
     35186 04/23/2021           $50.00   35211 04/28/2021              $475.00     35236* 04/29/2021     $454.82
     35187 04/02/2021           $50.00   35212 04/19/2021             $2,039.55    35237 04/23/2021     $5,273.70
     35188 04/05/2021           $50.00   35213 04/09/2021             $4,425.25    35238 04/29/2021     $1,032.60
     35189 04/02/2021           $50.00   35214 04/12/2021              $104.64     35239 04/26/2021      $230.00
     35190 04/16/2021           $50.00   35215 04/15/2021              $292.96     35240 04/27/2021     $1,723.41
     35191 04/07/2021        $9,728.00   35216 04/16/2021             $2,500.00    35242* 04/29/2021      $19.00
     35193* 04/09/2021         $438.00   35217 04/13/2021             $1,674.43    35244* 04/26/2021    $1,254.97
     35194 04/06/2021        $2,943.75   35218 04/16/2021             $2,986.53    35245 04/28/2021     $4,464.63
     35195 04/12/2021        $2,236.92   35219 04/20/2021              $800.00
Indicates skipped check number




        21-42617-mar       Doc 78       Filed 05/18/21         Entered 05/18/21 06:46:11   Page 31 of 41
                      LevelOne                                           Statement Ending 04/30/2021
                                   BANK                                                                     Page 5 of 6
                                   32991 Hamilton Court
                                   Farmington Hills, Ml 48334

SMALL BUSINESS ANALYSIS CHECKING - XXXXXX5574 (continued)

Daily Balances
Date                            Amount Date                                Amount Date                          Amount
04/01/2021                    $85,736.09 04/13/2021                      $58,060.03 04/23/2021                $69,477.25
04/02/2021                    $97,388.34 04/14/2021                      $53,293.38 04/26/2021                $70,142.28
04/05/2021                    $88,731.26 04/15/2021                      $79,223.40 04/27/2021                $69,918.87
04/06/2021                    $78,111.04 04/16/2021                      $78,814.14 04/28/2021                $64,003.35
04/07/2021                    $69,942.70 04/19/2021                      $82,124.62 04/29/2021                $52,991.31
04/08/2021                    $68,276.50 04/20/2021                      $92,688.06 04/30/2021                $91,832.13
04/09/2021                    $73,322.75 04/21/2021                      $77,624.22
04/12/2021                    $57,574.22 04/22/2021                      $74,041,16


Overdraft and Returned Item Fees
                                                                Total for this period              Total year-to-date
   Total Overdraft Fees                                                        $0.00                           $0.00

   Total Returned Item Fees                                                    $0.00                           $0.00




        21-42617-mar          Doc 78    Filed 05/18/21          Entered 05/18/21 06:46:11        Page 32 of 41
          LevelOne                                     Statement Ending 04/30/2021
                   BANK                                                               Page 6 of 6
                   32991 Hamilton Court
                   Farmington Hills, Ml 48334




                  THIS PAGE LEFT INTENTIONALLY BLANK




21-42617-mar   Doc 78   Filed 05/18/21          Entered 05/18/21 06:46:11   Page 33 of 41
 Commercial Account
 Disclosure Amendment                                                   LevelOne
                                                                                        BANK

The below pricing is effective January 1,2021 and amends any other disclosures provided, unless
otherwise agreed to in writing. Minimal changes were made based on our annual comparison of
competitor rates.


Eliminated and/or Decreased Charges
All Products:

Online Bill Pay No Fee


New and/or Increased Charges
All Products:

Outgoing Wire (Domestic)*                 $37.00
Outgoing Wire (International)*            $47.00


Small Business Checking:
$0.42 per item in excess of 250 items

Sma// Business Advantage - Silver
$0.42 per item in excess of 350 items

Small Business Advantage - Gold
$0.42 per item in excess of 500 items

Commercial Analyzed
Service Fee:                              $25.00
Per item deposited:                       $0.24

Platinum Bite™ Commercial Checking
Per item deposited:                       $0.24


*Manual wires via a bank representative

This is a supplemental notice of change, and only includes items that have been changed and/or amends
other disclosures/notices. Please see the Fees & Service Charges disclosure for any other charges that
may be assessed on your account. For questions, please call (888) 880-5663 or email us at
contact@levelonebank.com.




 21-42617-mar          Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11       Page 34 of 41
                  THIS PAGE LEFT INTENTIONALLY BLANK




21-42617-mar   Doc 78   Filed 05/18/21   Entered 05/18/21 06:46:11   Page 35 of 41
                         i7 Level One                                        Statement Ending 04/30/2021
                                     BANK                                                                           Page 1 of4
                                      32991 Hamilton Court
                                     Farmington Hills, Ml 48334
         RETURN SERVICE REQUESTED                                            Managing Your Accounts
                                                                                  Phone:           888-880-5663

         LINEAR MOLD & ENGINEERING, LLC                                           E-mail:          contact@levelonebank.com
         PAYROLL
         12163 GLOBE ST                                                       1) Website:          levelonebank.com
         LIVONIA Ml 48150-1142
                                                                                                   32991 Hamilton Court
                                                                             |^| Mail:
                                                                                                   Farmington Hills, Ml 48334




  Summary of Accounts
  Account Type                                                             Account Number                     Ending Balance
  SMALL BUSINESS CHECKING                                                    XXXXXX5582                               $29.20


SMALL BUSINESS CHECKING - XXXXXX5582
Account Summary
Date Description                                                  Amount
04/01/2021 Beginning Balance                                  $100.12
            6 Credit(s) This Period                          $5,323.80
            8 Debit(s) This Period                           $5,394.72
04/30/2021 Ending Balance                                      $29.20

Electronic Credits
Date Description                                                                                                       Amount
04/01/2021 HSA Paydate 4/2/2021                                                                                        $342.00
04/01/2021 1st Quarter 2021 - HSA: DIP 21-42617                                                                       $3,412.50
04/08/2021 HSA paydate 4/9/2021                                                                                        $342.00
04/14/2021 HSA pay date 4/16/2021                                                                                      $342.00
04/22/2021 HSA pay date 3/23/2021                                                                                      $342.00
04/28/2021 HSA / Invoice pay date 4/30/2021                                                                            $543.30

Electronic Debits
Date Description                                                                                                       Amount
04/02/2021 Linear AMS, Inc. HSA                                                                                        $342.00
04/02/2021 Linear AMS, Inc. HSA                                                                                       $3,412.50
04/09/2021 Linear AMS, Inc. HSA                                                                                        $342.00
04/16/2021 Linear AMS, Inc. HSA                                                                                        $342.00
04/23/2021 Linear AMS, Inc. HSA                                                                                        $342.00
04/26/2021 PAYLOCITY CORPOR TAX COL                                                                                     $70.92
04/30/2021 105306 LINEAR MO BILLING 105306                                                                             $201.30
04/30/2021 Linear AMS, Inc. HSA                                                                                        $342.00

Daily Balances
Date                             Amount Date                                  Amount Date                              Amount
04/01/2021                      $3,854.62 04/14/2021                          $442.12 04/26/2021                         $29.20
04/02/2021                       $100.12 04/16/2021                           $100.12 04/28/2021                        $572.50
04/08/2021                       $442.12 04/22/2021                           $442.12 04/30/2021                         $29.20
04/09/2021                       $100.12 04/23/2021                           $100.12




                Member
 EQUAL HOU&HG
 LENDER
                FDJC
                 21-42617-mar   Doc 78     Filed 05/18/21          Entered 05/18/21 06:46:11          Page 36 of 41
                                                                                                    oiciiciiiciii 1=1 lull ly u'+yju/^u^. i                               rayt! ^. ui t




                                              32991 Hamilton Court
                                              Farmington Hills, Ml 48334
           LevelOne                           Ph: 248-737-0300
                                              Fax: 248-536-5060
                          BANK                www.levelonebank corn THIS FORM WILL HELP YOU BALANCE YOUR CHECKBOOK

 CHECKS AND DEBITS OUTSTANDING                          CHECKS AND DEBITS OUTSTANDING
 NOT CHARGED TO YOUR ACCOUNT                             NOT CHARGED TO YOUR ACCOUNT                                  STATEMENT RECONCILIATION
   CHECK NO.          s                                   CHECK NO.          $                                   I. ENDING BALANCE
                                                                                                                   Shown on this statement


                                                                                                                2. ADD(+)
                                                                                                                   Deposits made
                                                                                                                   but not shown
                                                                                                                   on this $talcmcnl


                                                                                                                3. Total
                                                                                                                4..SUBTRACT (-)
                                                                                                                   Total of checks         Column A
                                                                                                                   and debits
                                                                                                                   outstanding             Column B

                                                                                                                5.BALANCE



                                                                                                                Current Checkbook Balance

                                                                                                                ADD f+) Interest earned
                                                                                                                from this Statement
                                                                                                                SUBTRACTf-)
                                                                                                                tMisc. charges from ihis statement
                                                                                                                NEW CHECKBOOK BALANCE
     TOTAL                                                   TOTAL                                              Should agree with BALANCE line
                COLUMN A                                               COLUMN B
Telephone Banking
1 877.880.7378                                                                                                                                                           12/12 B.184

In Case of Errors crQuestions About Your Electronic Funds Transfers
In case of errors or questions about your electronic transfers, telephone us at 888-880-5663 or write us at Level One Bank Deposit Operations, 32991 Hamilton Court,
Farrrington Hills, ftfll 48334 as soon as possiyej if you think your statement or receipt is wrong or if you need more information about a transfer listed on the statement or
receipt. We must hear from you no later than 60 days after we sent the FIRST statement on which the problem or wa appeared. Business days are Monday through Friday,
exdudng federal holidays.
        (1 )Tell us your name and account number (il any),
        (2)0escribetheerrorof the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information,
        (3)Tell us the dollar amount of the suspected error.
        It you tell us orally, we may require that you send us your complaint or question in writing within 10 business days.
We will determine whether an error occurred within 10 business days (5 business days for 'l/isa® Check card pcint-of-sale transadions and 20 business days if the transfer
involved a new account) alter we hear from you and will correct any error promptly, 1( we need more time, however, we take up to 45 days (90 days if the transfer involved a
new account a point-of-sale transaction, or a foreign-initiated transfer) to investigate your complaint or question, N our findings are in your favor we will credit your account         I
within 10 business days (Sbusiness days for '/isa® Check Card point-of-sale transactions and 20 business days if the transfer involved a nw account) for the amount you
think is in error so that you yyill have use of the money during the time it takes us to complete our investigation. If we ask you to put your complaint or question in writing and
we do not receive it within 10 business days, we may not credt your account An account is considered a new account for 30 days after the first deposit is made. if you are a
new customer. We will tell you the results within 3 business days alter completing our invesfigation. It we decide that there was no error, we will send you a written explanation.
You may ask for copies of the documents that we used in our investigation.
In Case of Errors or Questions About Non-Electronic Transactions
You must not^ us within 30 days from when we first send or make the statement available to you of any unauthorized or missing signatures, alterations, other errois or improper
charges identified' on this statement. If you fail to notify us within the prescribed time period or to commence action against us within 60 days di when we first send or make the
statement available, you can not assert a claimagainst us on any item In that statement. For complete details, relertothe Level OneAccount Disclosure.
Method of Computing Your Credit line Finance Charge
The finance charge on your account is computed by applying the daily periodic rate to the "daily balance" for each day In the billing period. To get the "daily balance" we take the
beginning balance of your account each day, add any new loans, and subtract any payments or credits and unpaidfinancecharges that have been billed since the last statement
date. This gives us the "daily balance." For more infoimation, please refer to your billing lights notce and credit disclosurestatement.
Billiri9 Rights Summary - In Case of Errors or Inquiries About Your Credit Line Bill
If you think your bill is wrong or if you need more inlormalion about a transaction feted on your bill, write us on a separate sheet at Level One Bank, 32991 Hamilton Court,
Farmington Hills, Ml 48334 as soon as possible, We must hear from you no later than 60 days after we sent you the FIRST bill on whch the problem or error appeared. You can
telephone us, but doing so will not preser/e your rights.
In your tetter, give us the following irformation:
       (1) Your name and account number.
       (2) The dollar amount of the suspected error.
       (3) Describe the eiror and explain, it you can, why you believe there is an error. If you need more information, describe the item you are unsure at»ut.
You do not have to pay any amount in question white we are investigating, but you are stil obligated to pay the parts of your bill that are not in question. While we investigate
your question, we cannot report you as delinquent or take any action to collect the amount you question.

                You may request at any time account disclosures containing terms, fees, and rate information
SwTn             for your account. Please contact us at (888) 880-5663 or visit your nearest banking center.
           21-42617-mar                   Doc 78            Filed 05/18/21                  Entered 05/18/21 06:46:11                              Page 37 of 41
                                                                                                                                                                    FDIC
                     LevelOne                                          Statement Ending 04/30/2021
                                 BANK                                                                Page 3 of 4
                                 32991 Hamilton Court
                                 Farmington Hills, Ml 48334

SMALL BUSINESS CHECKING - XXXXXX5582 (continued)
Overdraft and Returned Item Fees
                                                              Total for this period         Total year-to-date
  Total Overdraft Fees                                                      $0.00                         $0.00
  Total Returned Item Fees                                                  $0.00                         $0.00




       21-42617-mar          Doc 78   Filed 05/18/21          Entered 05/18/21 06:46:11   Page 38 of 41
          LevelOne                                     Statement Ending 04/30/2021
                   BANK                                                               Page 4 of 4
                   32991 Hamilton Court
                   Farmington Hills, Ml 48334




                  THIS PAGE LEFT INTENTIONALLY BLANK




21-42617-mar   Doc 78   Filed 05/18/21          Entered 05/18/21 06:46:11   Page 39 of 41
 Commercial Account
 Disclosure Amendment                                                   LevelOne
                                                                                       BANK

The below pricing is effective January 1,2021 and amends any other disclosures provided, unless
otherwise agreed to in writing. Minimal changes were made based on our annual comparison of
competitor rates.


Eliminated and/or Decreased Charges
All Products:

Online Bill Pay No Fee



New and/or Increased Charges
All Products:

Outgoing Wire (Domestic)*                 $37.00
Outgoing Wire (International)*            $47.00


Small Business Checking:
$0.42 per item in excess of 250 items

Small Business Advantage - Silver
$0.42 per item in excess of 350 items

Sma// Business Advantage - Gold
$0.42 per item in excess of 500 items

Commercial Analyzed
Service Fee:                              $25.00
Per item deposited:                       $0.24

Platinum Elite™ Commercial Checking
Per item deposited:                       $0.24


*Manual wires via a bank representath/e

This is a supplemental notice of change, and only includes items that have been changed and/or amends
other disclosures/notices. Please see the Fees & Service Charges disclosure for any other charges that
may be assessed on your account. For questions, please call (888) 880-5663 or email us at
contact@levelonebank.com.




 21-42617-mar          Doc 78      Filed 05/18/21   Entered 05/18/21 06:46:11       Page 40 of 41
                  THIS PAGE LEFT INTENTIONALLY BLANK




21-42617-mar   Doc 78   Filed 05/18/21   Entered 05/18/21 06:46:11   Page 41 of 41
